Exhibit 10.2
 
 
 
 
 
 
[logo.jpg]
 
 
 






FRANCHISE AGREEMENT








Bagger Dave’s Franchising Corporation
27680 Franklin Road
Southfield, Michigan  48034
(248) 223-9160
www.baggerdaves.com
 
 
 
 
 

 




 
 

--------------------------------------------------------------------------------

 


FRANCHISE AGREEMENT




Between




BAGGER DAVE’S FRANCHISING CORPORATION
("FRANCHISOR")




and




BD’S RESTAURANT GROUP, LLC
("FRANCHISEE")


2024 Watson
Jackson, MO 63755


Telephone Number: (573)204-3123


Email Address: billzellmer@charter.net












Date: 11/17/11
(To be Completed by Us)




For Restaurant Located at:
(Business Location)


2106 WILLIAM ST. #300
in
Cape Girardeau, Missouri 63701
 
 
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
1.
GRANT OF FRANCHISE; TERM
2
2.
FEES AND PAYMENTS
4
3.
CONTROL PERSON; FRANCHISEE DESIGNATE; RESTAURANT MANAGERS; TRAINING
4
4.
RESTAURANT LOCATION; LEASE
8
5.
RESTAURANT CONSTRUCTION; APPROVED SUPPLIES AND APPROVED SUPPLIERS
9
6.
RESTAURANT OPERATIONS; MANUALS
12
7.
CONFIDENTIAL INFORMATION
17
8.
TRADEMARKS
18
9.
ADVERTISING
20
10.
INSURANCE
23
11.
ACCOUNTING AND RECORDS
25
12.
YOUR REPRESENTATIONS AND WARRANTIES; AFFIRMATIVE AND NEGATIVE COVENANTS
26
13.
TRANSFER
30
14.
CONSENT AND WAIVER
32
15.
DEFAULT AND REMEDIES
32
16.
OBLIGATIONS UPON TERMINATION OR EXPIRATION; RENEWAL OPTION
35
17.
INDEMNIFICATION
40
18.
NOTICES
42
19.
FORCE MAJEURE
42
20.
SEVERABILITY
42
21.
INDEPENDENT CONTRACTOR
43
22.
DUE DILIGENCE AND ASSUMPTION OF RISK
43
23.
ENFORCEMENT
43
24.
MISCELANEOUS
46
25.
ENTIRE AGREEMENT
47
26.
DEFINITIONS
47

 
APPENDICES


A.           Electronic Funds Transfer (EFT) Authorization
B.           Telephone Number Assignment
C.           Conditional Assignment of Lease
 
 
i

--------------------------------------------------------------------------------

 


FRANCHISE AGREEMENT


THIS FRANCHISE AGREEMENT (“Agreement”) is made and entered into this 17th day of
November, 2011, by and between BAGGER DAVE’S FRANCHISING CORPORATION, a Michigan
corporation, with its principal place of business at 27680 Franklin Road,
Southfield, Michigan 48034 (referred to in this Agreement as “we,” “us,” or
“Franchisor”) and BD’S  RESTAURANT GROUP, LLC, a Missouri limited liability
company, a company formed or already existing whose principal place of business
is Jackson, Missouri and its Principals, Bill Zellmer and Lonnie Griggs
(individually referred to in this Agreement as “Principal Owner” or collectively
as “Principal Owners”), residents of the state of Missouri (collectively
referred to in this Agreement as “you,” “your,” or “Franchisee”).  The Principal
Owners are personally responsible for the obligations of the Franchisee under
this Agreement.


RECITALS


WHEREAS, we offer, to persons and entities that meet our qualifications to our
satisfaction and demonstrate that they will be productive members of the Bagger
Dave’s Legendary Burger Tavern™ System, the opportunity to be awarded a Bagger
Dave’s Legendary Burger Tavern™ Franchise through which they will offer a
full-service, casual/fast-casual restaurant with liquor license that offers
on-premises dining and carry out with a wide variety of Menu Items.  The
restaurant specializes in freshly made hamburgers and fries with superior
customer service to its clients (the “Restaurant”).


WHEREAS, each Restaurant will feature a distinctive format and method of doing
business, including marketing and sales procedures, cooking and food
presentation processes and systems (the “System”).


WHEREAS, you understand that the market for your services in operating a
Restaurant consists of members of the general public seeking tasty and healthy
meals in a casual or fast-casual atmosphere.  You understand that the market is
very well developed and highly competitive.  You understand that you will
compete with other casual and fast-casual restaurants, take-out and delivery
hamburger concepts, quick-serve hamburger restaurants and full-service
restaurants, as well as convenience, grocery and specialty stores that offer
hamburgers, French fries and similar items.


WHEREAS, your Restaurant will be awarded a geographic territory (the “Designated
Area”) that will not be awarded to any other franchise; and that you will
identify that you are a Bagger Dave’s Legendary Burger Tavern™ Franchisee by
exhibiting the Bagger Dave’s Legendary Burger Tavern™ trademarks and service
mark on your marketing materials, vehicles, employee uniforms, signage, interior
and exterior design, stationary, business cards, invoices, and other business
supplies.


WHEREAS, you must comply with federal, state and local health regulations
concerning food preparation, handling, storage, and sale, United States
Department of Agriculture (USDA) standards; truth-in-menu and labeling laws;
license, certificate and permit requirements for
 
 
1

--------------------------------------------------------------------------------

 
 
restaurant operation and occupancy; and federal, state and local liquor laws and
regulation concerning liquor license ownership, liquor storage, and the sale and
consumption of alcoholic liquor.


WHEREAS, you have received and reviewed our Franchise Disclosure Document, have
reviewed the Franchise Disclosure Document with counsel of your choice, you
understand the terms of this Agreement and its consequences have been completely
read and explained by your chosen counsel and you fully understand the terms of
this Agreement and all Exhibits hereto.


WHEREAS, you have independently inspected the operations of other franchised
businesses of other business concepts and independently inspected the operations
of Restaurants operating the System and have satisfied yourself by the
performance of your own due diligence that entering into this Agreement is your
business decision.


WHEREAS, you have not relied upon any oral statements or other representations
other than as are contained in our Franchise Disclosure Document.


NOW THEREFORE, the parties agree as follows:


1.
GRANT OF FRANCHISE; TERM



1.1           You have applied for a franchise to own and operate a Bagger
Dave’s Legendary Burger Tavern™ Restaurant.  Subject to all of the terms and
conditions of this Agreement and upon complete execution of this Agreement by
all parties, we hereby grant to you a franchise (the “Franchise”) to operate a
single Bagger Dave’s Legendary Burger Tavern™ Restaurant at a single Location
utilizing the System and the Trademarks within a geographic area (the
“Designated Area”) upon which you and we have agreed.  During the Initial Term
and for so long as no Event of Default has occurred and is continuing and no
event has occurred which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default, we will not establish, nor authorize any
other person to establish a Bagger Dave’s Legendary Burger Tavern™ Restaurant
within your Designated Area.  The Designated Area and Location are described in
Attachment 1 attached to this Agreement.


Except as expressly limited by the preceding paragraphs, we and our affiliates
retain all rights with respect to Bagger Dave’s Legendary Burger Tavern™
Restaurants, the Trademarks, the sale of similar or dissimilar products and
services, and any other activities we deem appropriate whenever and wherever we
desire, including, but not limited to:


 
A.
The right to establish and operate, and to grant to others the right to
establish and operate a similar business or any other businesses offering
similar or dissimilar products and services through similar or dissimilar
channels of distribution, at any locations inside or outside your Designated
Area under trademarks or service marks other than the Trademarks and on any
terms and conditions we deem appropriate;

 
 
2

--------------------------------------------------------------------------------

 
 
B.           The right to provide, offer and sell and to grant others the right
to provide, offer and sell goods and services that are identical or similar to
and/or competitive with those provided at Bagger Dave’s Legendary Burger Tavern™
Restaurants, whether identified by the Trademarks or other trademarks or service
marks, through dissimilar channels of distribution (including without
limitation, grocery stores, convenience stores, and the internet or similar
electronic media) both inside and outside your Designated Area and on any terms
and conditions we deem appropriate;


C.           The right to establish and operate, and to grant to others the
right to establish and operate, businesses offering dissimilar products and
services, both inside and outside your Designated Area under the Trademarks and
on any terms and conditions we deem appropriate;


D.           The right to operate, and to grant others the right to operate
Bagger Dave’s Legendary Burger Tavern™ Restaurants located anywhere outside your
Designated Area under any terms and conditions we deem appropriate and
regardless of the proximity to the Restaurant;


E.           The right to acquire the assets or ownership interests of one or
more businesses providing products and services similar to those provided at
Bagger Dave’s Legendary Burger Tavern™ Restaurants, and franchising, licensing
or creating similar arrangements with respect to these businesses once acquired,
wherever these businesses (or the Franchisees or licensees of these businesses)
are located or operating (including in your Designated Area); and


F.           The right to be acquired (whether through acquisition of assets,
ownership interests or otherwise, regardless of the form of transaction), by a
business providing products and services similar to those provided at Bagger
Dave’s Legendary Burger Tavern™ Restaurants, or by another business, even if
such business operates, franchises and/or licenses competitive businesses in
your Designated Area.


We are not required to pay you if we exercise any of the rights specified above
inside your Designated Area.


1.2           Unless sooner terminated as provided herein, this Agreement shall
be effective on the date hereof, but no sooner than the last date on which a
party has executed this Agreement and shall continue for a term of fifteen (15)
years (the “Initial Term”).


1.3           We expressly reserve the exclusive right and you acknowledge that
we have the exclusive unrestricted right, to engage, directly and indirectly,
through employees, developers, Franchisees, licensees, agents and others within
the Designated Area, to sell or to distribute to others for resale, prepackaged
food products or other trademarked items from other locations within the
Designated Area, such as, without limitation, grocery stores, convenience
stores, or through other media, such as the Internet, worldwide web, or any
other publicly-accessible computer network, and we have no obligation to account
for, or share, any profits with you related to these sales.  We reserve all
rights, title and interest to any domain names that include any part of our
names or Trademarks.  Nothing contained in this Agreement shall prevent us or
our affiliates from establishing or operating, or granting the right to
establish or operate,
 
 
3

--------------------------------------------------------------------------------

 
 
businesses using the System or a similar system outside of the Designated Area,
or marketing other products or services that are not a part of the System under
dissimilar names and marks within the Designated Area.


2.
FEES AND PAYMENTS



2.01           Upon execution of this Agreement, in consideration of the
franchise granted by us, you shall pay to us the non-refundable Initial
Franchise Fee as disclosed in Attachment 1of the Franchise Agreement.


2.02           You shall pay to us a weekly royalty fee (“Royalty”) equal to
five percent (5%) of the Restaurant’s Gross Sales without offset, credit or
deduction of any nature.  You authorize us to collect the Royalty by means of
electronic funds transfer (“EFT”) each Tuesday for the previous week’s
Royalty.  On Monday of each week, you shall transmit to us a Gross Sales Report
for the previous week’s Gross Sales.


2.03           Any Payment not received by us on the date they are due shall
bear interest from the due date until received by us at eighteen percent (18%)
per annum or the maximum rate permitted by law, whichever is less.


2.04           Any taxes or duties imposed upon or with respect to this
Agreement or any materials, supplies or specifications acquired by or provided
to you pursuant to or in connection with this Agreement shall be paid by
you.  You shall pay to us an amount equal to any sales tax, gross receipts tax,
excise tax or any license or tax similar thereto which is imposed, directly or
indirectly, upon us with respect to any Payments from you to us that are
required under this Agreement.  The preceding sentence shall not apply to any
franchise tax or income, war profits, or excess profits tax (or any tax in lieu
thereof) imposed on us with respect to these Payments.


2.05           You shall not withhold, off-set or discount any portion of any
payment due to our alleged non-performance under this Agreement or any other
agreement by and between us and you.


3.
CONTROL PERSON; FRANCHISEE DESIGNATE; RESTAURANT MANAGERS; TRAINING



3.01           You hereby designate the individual identified in Attachment 1 to
this Franchise Agreement  as the Franchisee Designate.  The Franchisee Designate
shall be the person responsible for the day-to-day operations of the
Restaurant.  Your Franchisee Designate is required to be approved on an annual
basis by us.  If your Franchisee Designate loses his/her approval, you are
required to replace the Franchisee Designate consistent with this section, who
shall successfully complete our training program and has been approved by
us.  The Franchisee Designate shall attend and successfully complete to our
satisfaction the training programs provided for Franchisees, management and
staff.  Any replacement of the Franchisee Designate shall be appointed by you
within ten (10) days of the prior Franchisee Designate’s resignation or
termination.  If we conduct any training for the replacement Franchisee
Designate, you shall pay to us all costs and expenses related to such training
at the then-current rates for additional
 
 
4

--------------------------------------------------------------------------------

 
 
training, as well as all expenses related to such Franchisee Designate,
including without limitation, wages, meals, lodging and travel to attend the
training.


3.02           You hereby designate the person identified in Attachment 1 of
this Franchise Agreement as the Control Person.  The Control Person shall be the
person with whom we will communicate and upon whom we will rely to bind the
Franchisee.  You authorize the Control Person to perform any and all actions on
your behalf related to this Agreement.


3.03           The requisite number of Managers, as we determine, shall be
employed by you for the Restaurant.  All Managers shall attend and successfully
complete, to our satisfaction, our management and staff training programs and be
“certified” by us on an annual basis.  At any time during the term of this
Agreement, you shall have at least three (3) certified Managers eligible to work
in the Restaurant.  Your Franchisee Designate, if different from you, and at
least three (3) Managers shall commence the management training program within
approximately 180 days of the execution of this Agreement.  You shall be
responsible for all wages, travel and living expenses of your Franchisee
Designate and others during the training periods.  You and the Franchisee
Designate shall attend the Franchisee Meetings we sponsor from time to time at
times and locations determined by us in our sole discretion.  We may require
that you stay at the hotel location of the scheduled meeting at your
expense.  You shall be responsible for all expenses associated with attendance
at such Franchisee Meetings.  We will provide the instructors and materials for
the training programs.  You will be responsible for all of your expenses and
your Managers and your employees’ expenses, including without limitation, wages,
benefits, and travel and living expenses during training.  We will conduct the
initial training of your initial management team prior to the opening of your
Restaurant.  Management employees that are hired after the Restaurant opens must
be trained at your sole cost and expense.


When you and/or your affiliates operate three (3) or more Restaurants, you shall
have one of your or your affiliates’ Restaurants approved by us as a Certified
Training Restaurant as provided in the Operations Manuals.


3.04           We will assist you in the opening of your Restaurant by (i)
training to our satisfaction at least ninety percent (90%) of your staff
employees at the site of your Restaurant, and (ii) assisting you in the opening
of your Restaurant for approximately fourteen (14) days beginning approximately
seven (7) calendar days before the opening of your Restaurant and concluding
approximately seven (7) calendar days after the opening of your Restaurant.  We
typically have approximately four (4) employees, consisting of ours and yours on
the store opening training team (the actual number of members shall be
determined in our sole discretion, depending upon the number of other
Restaurants already being operated by you and your affiliates and such other
criteria that we deem reasonable).  The members of the store opening training
team shall be subject to our consent.  The number of our employees selected to
serve on the store opening training team is determined in accordance with the
following schedule, provided however, that we may elect to modify this schedule
in the event the total number of people on the store opening training team is
greater or less than four (4).


 
5

--------------------------------------------------------------------------------

 


Restaurants Operated by you and/or your affiliates
Number of our employees on the store opening training team
Number of your employees on the store opening training team
Number of team members paid for by us
Number of team members paid for by you.
1 & 2
4
0
4
0
3
2
2
2
2
4
1
3
1
3
5 or more
0
4
0
4



In the event we determine that more than four (4) members of the store opening
team are necessary for an opening, you will be responsible for the costs
associated with the team members in excess of four (4).  If you fail to or are
unable to provide such employees, we may, but are not obligated to, staff the
store opening training team with our employees.  We and you shall each be
responsible for (a) making all travel, food and lodging arrangements and (b) the
wages and other expenses of the store opening training team provided by each;
provided, however that you shall reimburse us for the wages, travel, food,
lodging and other expenses of our employees who are provided as a result of your
failure or inability to provide your employees for participation on the store
opening training team.


If you or any member of your team fails to complete the management training
program to our satisfaction, in our sole and unfettered judgment, we may
terminate this Agreement.


We will conduct, consistent with this Agreement, the initial training of your
staff prior to the opening of your Restaurant.  Staff employees that are hired
after the Restaurant opens must be trained at your sole cost and expense.


We may in our discretion require you, your Control Person, your Franchisee
Designate, your Managers, and/or employees to attend additional training
programs and seminars during the term of this Agreement.  We may charge you for
such additional training.  We may require you or your Control person, your
Franchisee Designate, Managers and/or employees to attend such additional
training programs and seminars.  You will be responsible for paying travel and
living expenses for you, your Control Person, your Franchisee Designate,
Manager, and/or employees to attend such additional training programs and
seminars including employee wages, in addition to training expenses and our
trainer expenses.  Our costs will range from $100 - $1,000 per day per trainer
plus expenses.  If you request additional assistance from us, we reserve the
right to provide such assistance or not, in our discretion, if, for example, the
proper assistant is not available.  You shall pay to us a fee for this
additional assistance that will range from $100 - $1,000 per day, per assistant
plus expenses.  We have the right in our discretion to require our additional
assistance and charge you for such assistance.  You shall also conduct such
continuing training programs for your employees as we may reasonably require.


3.05           You shall maintain competent and conscientious personnel to
operate the Restaurant in accordance with this Agreement, the System, and the
Operations Manual.  You shall train or cause the training of all personnel as
and when required by prudent business practices, System standards or this
Agreement.  Franchisee must conduct criminal background checks and child
 
 
6

--------------------------------------------------------------------------------

 
 
abuse registry checks on all of its employees or independent contractors who
will provide services to customers.  At our request, you must provide us with
copies of employment materials or independent contractor agreements relating to
each of your employees, including, but not limited to, employment or other
application materials and the results of criminal background checks and child
abuse registry checks.  All costs associated with your performance of your
obligations under this Section shall be your sole responsibility.


3.06           You shall comply with such employee training and testing
procedures and requirements reasonably prescribed in the Operations Manuals or
otherwise in writing.


3.06           We may create an audio and/or video recording of any training
programs at our expense.  You will be responsible for any fee related to your
participation in such training program including, without limitation, on-line
training or examination programs we implement.


3.07           At the start of the employment, you promise to require, as
consideration for employment each of your Managers to execute non-disclosure and
confidentiality agreements and covenants not to compete that we have
approved.  Such agreements will prohibit disclosure, by the employee to any
other person or legal entity, of any trade secrets, customer lists, or other
information, knowledge, or know-how regarding the System or the operation of the
Restaurant, which is deemed confidential or propriety by us.  Such employee
non-disclosure and confidentiality agreements and covenants not to compete will,
to the fullest extent permitted by applicable law, prevent employees from
servicing or soliciting any of the customers of your Restaurant, except in their
capacities as employees of the Restaurant, and from engaging in a Competing
Business, either as an owner, employee or any other capacity.  You must require,
and provide copies to us, of criminal background checks for any Restaurant
owner, employee or associated person.  You promise to ensure that terminated
employees will not have access to the System, our software, intranet sites, our
materials or any aspect of the Restaurant.  A fully-executed copy of each
management employee agreement will be sent to us.


All individuals attending meetings of a confidential nature (i.e., Annual
Convention, Regional Meetings) must sign the most current version of the
confidentiality agreement.


You agree and acknowledge and will ensure that your employees agree and
acknowledge that a violation of the covenants not to compete as listed in this
Section will result in immediate and irreparable injury to us for which no
adequate remedy at law will be available.  Accordingly, you consent to the entry
of an injunction prohibiting any conduct by you in violation of the terms of the
covenants not to compete.  Further, you expressly agree that the existence of
any claims you may have against us, whether or not arising from this Agreement
or otherwise, will not constitute a defense to the enforcement by us of these
covenants not to compete.  If we prevail, you promise to pay all costs and
expenses (including reasonable attorneys and experts’ fees) incurred by us in
connection with the enforcement of these covenants not to compete, if you are
found to be in violation of your confidentiality and/or your non-competition
obligation(s) under this Agreement.  The protection awarded in this Paragraph
will be in addition to, and not in lieu of, all other protections for such trade
secrets and Confidential Information as may otherwise be afforded in law or in
equity.
 
 
7

--------------------------------------------------------------------------------

 


4.
RESTAURANT LOCATION; LEASE



4.01           You shall not relocate your Restaurant from the Location without
our consent.


4.02           You must purchase or Lease a suitable site for the Restaurant
subject to our approval using the site selection criteria in our Operations
Manual with the assistance of a commercial real estate broker of your choosing
who is approved by us.  You must submit to us a description of the proposed site
together with evidence satisfactory to us that confirms your favorable prospects
for obtaining the proposed site.  You must supply the required Development
Materials that outline all of the information needed by us to review a proposed
site.  You must use the real estate site analysis services of our approved
supplier to evaluate your proposed site.  We will give you written notice of
approval or disapproval of the proposed site within 25 business days after
receiving your written proposal.  The factors we consider in approving the
location for the proposed site may include, but are not limited to, the
following:  (i) general location; (ii) traffic patterns; (iii) rent expense;
(iv) demographics; (v) equipment and services located at the site; (vi)
leasehold improvement costs; (vii) ability to reflect image to be portrayed by
“Bagger Dave’s Legendary Burger Tavern™” Restaurants; and (viii) parking.  You
must select a location we approve within six months after the execution of the
Franchise Agreement, except in the event that you are developing under an Area
Development Agreement, in which case, you are bound by the development dates
provided in the Development Schedule.  We may cancel the Franchise Agreement in
our sole discretion and option if you fail to select a location acceptable to us
within this timeframe.  We have the right to review and consent to your Lease
prior to the execution of the Lease.  You shall also provide to us prior to our
consideration of your proposed Location the Development Materials for your
proposed Location.  We will generally provide you a decision regarding our
consent to the Location within twenty-five (25) business days after receipt of
your Development Materials.  You represent that the Lease as consented to by us
shall be executed by all necessary parties within ten (10) days following
receipt of our consent.  You shall furnish us a complete copy of the
fully-executed Lease with Conditional Assignment of Lease within ten (10) days
after execution.  Unless you obtain fee simple title to the Location, you and
the landlord must sign the Conditional Assignment of Lease attached as Exhibit
H.  We recommend that you submit the Conditional Assignment of Lease to the
landlord at the beginning of your Lease negotiations, although the terms of the
Conditional Assignment of Lease may not be negotiated without our prior
approval.  If the landlord requires us to negotiate the terms of the Conditional
Assignment of Lease, we reserve the right to charge you a fee, which will not
exceed our actual costs associated with the negotiation.  We have no
responsibility for the Lease; it is your sole responsibility to evaluate,
negotiate and enter into the Lease for the Restaurant Location.  If you obtain
fee simple title to the Location, you must sign the Real Estate Option to
Purchase attached as Exhibit I.


4.03           Notwithstanding the terms of Section 4.02, you shall:
 
A.           Deliver to us, immediately after delivery to or by you, any notice
of default under the Lease which threatens or purports to terminate the Lease or
your rights of possession under the Lease or result in a foreclosure thereof;


 
8

--------------------------------------------------------------------------------

 
 
B.           Permit us to enter the Restaurant Location to protect our
Trademarks or the System or to cure any default under this Agreement or the
Lease, all at your expense; and


C.           Not amend the Lease in any way that is inconsistent with this
Agreement.


4.04           You must execute, and provide us an executed copy of the Lease
(including an executed copy of the Conditional Assignment of Lease) or the
purchase agreement for the selected and approved Location for your Restaurant
within six (6) months from the date of execution of this Agreement.  If you fail
to provide us with evidence that the Location is secured under your control
within six (6) months of the date of execution of this Agreement, we have the
right to terminate this Agreement.   If you are developing the System under an
Area Development Agreement, you are bound by the development obligations
provided in the Development Schedule.


5.
RESTAURANT CONSTRUCTION; APPROVED SUPPLIES AND APPROVED SUPPLIERS



5.01           You shall ensure that (a) materials satisfying our System and
Approved Supplies are utilized in construction, and (b) such materials are
purchased from Approved Suppliers.


5.02           We will provide to you a copy of sample and generic plans and
specifications on the construction of a typical Restaurant.  These plans and
specifications may be of an existing Restaurant or the current prototype that
will need to be altered or modified to meet your space requirements, which
modifications will be at your cost and expense.  To that end, you shall (a)
employ a qualified architect and licensed general contractor to whom we have the
right to consent, and (b) provide copies to us, upon request of architectural or
construction contracts applicable to the Restaurant Location.  Upon request by
you, we will make available to you, at your expense (a) architectural
consultation or advice; (b) preparation of conceptual drawings; and (c)
consultation and advice on the purchase, display and installation of Approved
Supplies.


5.03           You shall (a) submit conceptual drawings, incorporating proposed
adaptations to the local market for our consent; (b) modify the drawings as
reasonably required by us; and (c) submit the modified drawings to us for our
final consent.  Following our consent to the final drawings, you shall, pursuant
to the Operations Manuals, (a) submit for our review, construction plans and
specifications based upon the standard construction plans provided to you,
adapted by you pursuant to the conceptual drawings listed above to which we have
consented; (b) modify such construction plans and specifications as reasonably
required by us; (c) submit the modified construction plans and specifications to
us for final consent; and (d) construct the Restaurant pursuant to the plans and
specifications to which we have consented.  Conceptual drawings and construction
plans and specifications to which we have consented shall not be modified
without our approval and consent.  Prior to the commencement of construction,
you shall deliver a construction schedule and thereafter shall deliver monthly
revisions to us indicating construction progress.


 
9

--------------------------------------------------------------------------------

 
 
5.04           You shall obtain all zoning classifications, clearances,
consents, permits, licenses, and variances, required in connection with the
construction of the Restaurant.  Upon request, copies of such permits and
licenses shall be provided to us.


5.05           You shall commence construction within two (2) months from the
date of the date we provide you with preliminary Location consent and shall
complete construction no later than three (3) months thereafter.  Construction
shall be deemed to have been commenced upon the commencement the
construction-related work at the Location.  You shall, within ten (10) days
after commencement of construction, advise us of such Commencement Date.  We may
inspect construction at the Location.  You shall make all necessary arrangements
to ensure our access to the Location.  If you are developing pursuant to an Area
Development Agreement, you are bound by the development obligations pursuant to
the Development Schedule.


5.06           We may periodically provide you with an approved suppliers list
(the “Approved Suppliers List”) and approved supplies list (the “Approved
Supplies List”).  Such lists may specify, without limitation, the approved
architects, contractors, manufacturers, suppliers and distributors and the
inventory, Menu Items, products, fixtures, furniture, equipment, signs,
stationery, supplies, uniforms, proprietary apparel, proprietary promotional
items, small wares, paper products, grocery items (including without
limitations, vegetables, fruits, meats, oils, spices, sauces, salad dressings,
soups, desserts, coffee), non-alcoholic beverages, cash registers, computer
hardware and software, and services that we have approved to be carried or used
in the Restaurant.  We may revise the Approved Suppliers List and the Approved
Supplies List from time to time in our sole discretion.  Such approved lists
will be given to you as we deem advisable or at your request.  You shall acquire
Approved Supplies from Approved Suppliers satisfying the requirements of this
Agreement and the Operations Manuals.  ALTHOUGH APPROVED OR DESIGNATED BY US, WE
AND OUR PARENT AND AFFILIATES MAKE NO REPRESENTATION OR WARRANTY AND EXPRESSLY
DISCLAIM ALL WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO SERVICES,
PRODUCTS AND EQUIPMENT (INCLUDING WITHOUT LIMITATION, ANY REQUIRED COMPUTER
SYSTEMS), SUPPLIES, FIXTURES, FURNISHINGS OR OTHER APPROVED SUPPLIES.  IN
ADDITION, WE DISCLAIM ANY LIABILITY ARISING OUT OF OR IN CONNECTION WITH THE
SERVICES RENDERED OR PRODUCTS FURNISHED BY ANY SUPPLIER APPROVED OR DESIGNATED
BY US.  OUR APPROVAL OR CONSENT TO ANY SERVICES, GOODS, SUPPPLIES, SUPPLIERS OR
ANY OTHER INDIVIDUAL, ENTITY OR ITEM SHALL NOT CREATE ANY LIABILITY TO US.


If you want to (i) offer for sale at the Restaurant any brand of product, not
then-approved by us, (ii) use any brand of food ingredient or other material or
supply in the operation of the Restaurant that is not then-approved by us as
meeting our minimum specifications and quality standards, or (iii) purchase any
product from a supplier that is not then-designated by us as an Approved
Supplier, you must first notify us in writing and, if requested by us, submit
samples and such other information as we require for examination and/or testing
or to otherwise determine whether such product, material or supply, or such
proposed supplier meets our specifications and quality standards.  You must pay
a charge not to exceed the reasonable
 
 
10

--------------------------------------------------------------------------------

 
 
cost of the inspection and evaluation and the actual cost of the test and
approval of the proposed supplier.  We reserve the right, at our option, to
re-examine or re-test the facilities and products of any supplier of an approved
item and to revoke such approval if such item fails to continue to meet any of
our criteria.  We will send written notice of any revocation of an Approved
Supplier.


All equipment, signs, fixtures, inventory, products and materials, and other
items and supplies used in the construction and operation of the Restaurant that
are not specifically required to be purchased in accordance with our Approved
Supplies List and Approved Suppliers List must conform to the specifications and
quality standards established by us from time to time.  The outdoor signage at
your Restaurant must comply with our then-current specifications, which we may
modify and change from time to time due to modifications in the System,
including changes to the Trademarks.  You must make such changes to the outdoor
signage as we require at your sole cost and expense.  Any upgrades to the type
or size of your outdoor signage will be at your sole cost and expense.


We approve suppliers who can match the exact ingredients, blend, freshness
standards, overall quality and appearance standards required by the System.  We
apply the following general criteria in approving a proposed supplier: (i)
ability to make products in conformity with our specifications and standards;
(ii) willingness to protect the trade secrets of a product without dissemination
to others; (iii) production and delivery capability; (iv) reputation and
integrity of supplier; (v) financial condition and insurance coverage of the
supplier; (vi) adherence to food safety standards; and (vii) Hazard Analysis and
Critical Control Points (HACCP) approved.


We reserve the right to re-inspect any supplier and revoke our consent upon such
supplier’s failure to continue to meet any of the foregoing criteria.


We have the right to retain rebates, markups and other benefits from suppliers
or in connection with the furnishing of Approved Supplies by suppliers that are
furnished to our Company-owned or affiliate-owned Restaurants.  You shall have
no entitlement to or interest in any such benefits.  We reserve the right to
negotiate rebates, markups and other benefits from suppliers in connection with
the furnishing of Approved Supplies by suppliers that are furnished to you and
paid for by you.  If we negotiate rebates from suppliers based upon purchases
you make, we reserve the right to retain one-half of all rebates from suppliers
based upon purchases by you for our benefit to use in our sole and absolute
discretion.  The remaining portion of the rebates will be distributed to you and
all other franchisees and allocated to each franchisee on a pro-rata basis based
upon your annual Gross Sales for the rebate period.  Your pro-rata basis will be
determined by dividing your annual Gross Sales for the rebate period by the
annual Gross Sales of all of the participating franchisees for the rebate
period.  On an annual basis, we will determine each franchisee’s pro-rata basis
for purposes of rebate distribution and make distributions to each franchisee no
later than March 31 or each year for the previous calendar year.  We reserve the
right to amend, change, or discontinue the rebate distribution policy at any
time and we reserve the right to retain all or any portion of the rebates,
contribute the rebates to the National Advertising Fund or do anything else with
these rebates that we may determine in our discretion.
 
 
11

--------------------------------------------------------------------------------

 


5.07           You shall provide us with a current list of your suppliers prior
to the commencement of construction of the Restaurant (current supplier lists
shall thereafter be provided upon request).


5.08           We reserve the right to consent to, or require, limited
variations from the Standards and Specifications with respect to the development
of other Restaurants in the System.


6.
RESTAURANT OPERATIONS; MANUALS



6.01           You acknowledge that the reputation and goodwill of the System is
based in large part on offering high quality products and services to its
customers.  Accordingly, you shall provide or offer for sale or use at the
Restaurant only those Menu Items, products, supplies, uniforms, proprietary
apparel, proprietary promotional items, small wares, paper products, grocery
items (including without limitations, vegetables, fruits, meats, oils, spices,
sauces, salad dressings, soups, desserts, coffee), non-alcoholic beverages,
supplies, and other items, products and services that we from time to time
approve (and which are not thereafter disapproved) and that comply with our
Specifications and Standards.  We will from time to time provide you with a list
of these Approved Supplies and Approved Suppliers.  If required by us, any such
items or services shall be purchased only from “Approved Suppliers” that we
designate or approve (which might include, or be limited to, us or an
Affiliate).  We will from time to time provide you with a list of the Approved
Suppliers.  You shall not offer for sale, sell or provide through the Restaurant
or from the Approved Location any products or services that we have not
approved.  We have the right to designate certain products and services, not
otherwise authorized for general use as part of the System, to be offered
locally or regionally based upon such factors as we determine including, but not
limited to, franchisee qualifications, test marketing and regional or local
differences.  We have the right to give our consent to one (1) or more
franchisees to provide certain products or services not authorized for general
use as part of the System.  Such consent will be based upon the factors set
forth in Section 5.06 and shall not create any rights to you to provide the same
products or services.


6.02           The Restaurant shall open for business (a) only with our consent
and (b) promptly after completion of appropriate training pursuant to the
System, as we determine in our sole discretion.  You shall be open for business
within six to twelve (6 – 12) months of executing this Agreement.


6.03           You acknowledge that (a) every component of the System is
material to (i) us, (ii) other Franchisees in the System, and (iii) the
operation of the Restaurant; and (b) compliance by all System Franchisees with
the Operations Manuals is (i) fundamental to the value of the System and to this
Agreement and (ii) the basis for the broad public acceptance of the System and
the goodwill associated therewith.  Accordingly, you promise, during the term of
this Agreement, to not:
 
A.           Engage as an owner, partner, shareholder, director, officer,
employee, consultant, agent, or in any other capacity in any other restaurant
concept or any other restaurant that is the same as, similar to, or competitive
with, the services sold by the Restaurant (except for other Franchises under
Franchise Agreements we enter into with you);


 
12

--------------------------------------------------------------------------------

 
 
B.           Use our Confidential Information, System, Operations Manuals,
Trademarks, customer lists, trade secrets, trade dress, proprietary knowledge,
or know-how, or any colorable imitations, in the design, development, or
operation of any business whether or not similar to, competitive with or the
same as that conducted by the Restaurant;


C.           Engage as an owner, partner, shareholder, director, officer,
employee, consultant, agent, or in any other capacity in any business offering
any other restaurant concept.


6.04           You shall employ continuously during the Term the requisite
number of Restaurant Managers as we determine, each of whom shall have
successfully completed appropriate training as described in this Agreement.


6.05           Except as otherwise provided herein, you shall:


A.           Use the Restaurant Location solely for the operation of the
Restaurant pursuant to the terms of this Agreement and the Operations
Manuals.  Specifically, your Restaurant must be confined to the preparation and
sale of only such Menu Items and other food and beverage products as we
designate and approve in writing from time to time.  You must offer for sale
from the Restaurant all items and only those items listed as Menu Items and
other approved food and beverage products.  We have the right to make
modifications to these Menu Items from time to time through revisions to the
Operations Manual and you agree to comply with these modifications.  You may not
offer or sell any other product or service at the Location without our prior
written consent;


B.           Keep the Restaurant operating pursuant to the terms of this
Agreement and the Operations Manuals for such minimum hours and days as from
time to time are prescribed in the Operations Manuals or otherwise in writing
except as restricted by local law;


C.           Obtain and maintain all permits and licenses required for
Restaurant operations and comply with all applicable laws and regulations;


D.           Permit us to enter upon the Restaurant Location at any time to
inspect the Restaurant and the products and materials used by you, cooperate
with such inspection and take such steps as may be necessary to correct any
deficiencies discovered during such inspection (you acknowledge that we may
re-inspect the Restaurant and such products or materials and revoke our consent
to any product or material (or the supplier thereof) or the condition of the
Restaurant should the Restaurant, products or materials fail to meet the
Standards and Specifications of the System);


E.           Permit us or an authorized representative to enter upon the
Restaurant at all reasonable times during the Business Day for the purpose of
making periodic evaluations and to ascertain if the provisions of this Agreement
are being observed by you; to inspect and evaluate your building, land and
equipment; and to inspect and evaluate the storage, preparation and formulation
and conditions of sanitation and cleanliness in the storage, preparation,
handling and serving.  If we determine that any condition in the Restaurant
presents a threat to customer or public health or safety, we may take whatever
measures we deem necessary, including
 
 
13

--------------------------------------------------------------------------------

 
 
requiring you to immediately close the Restaurant until the situation is
remedied to our satisfaction.


F.           Participate in any system performance review program and implement
the program consistent with our Operations Manuals;


G.           Participate in a web-based marketing program that may consist of
activities such as, without limitation, email database marketing programs, or
other programs implemented in our Operations Manuals;


H.           Participate in any and all marketing programs we deem necessary for
the System, such as, without limitation, a system-wide gift card program, and
pay all costs associated with your implementation of such program.


I.           Attend at your expense national or regional meetings we may
organize and implement for the System and stay at the hotel we designate for the
meeting.


J.           Maintain a representative inventory of special promotional items to
meet public demand as we develop from time to time;


K.           Operate the Restaurant at all times consistent with and in
compliance with the System as revised by us in our discretion from time to time,
in writing through revisions of the Operations Manuals.  We will revise the
manuals for the System periodically to meet changing conditions of retail
operation in the best interest of the Restaurants operating under the Trademarks
and the System.  Any required standards (such as, without limitation, the System
as implemented through the Operations Manuals) exist to protect our interests in
the System and Trademarks and not for the purpose of establishing any control or
duty to take control over matters that are reserved to you.  You must use your
best efforts to promote and increase the sales and service of Menu Items and to
effect the widest and best possible distribution throughout the Designated Area
in implementing the System and all standards of operation as contained in the
Operations Manuals.


L.           Purchase and use any computer system that we develop or select for
the Restaurant, including all future updates, supplements and modifications (the
“Computer System”).  The Computer System may include all hardware and software
used in the operation of the Restaurant, including electronic point-of-sale cash
registers and back office programs used to record, analyze and report Gross
Sales, inventory, labor, and tax information.  The computer software package may
include proprietary software.  You may be required to license the proprietary
software from us, an affiliate or a third party and you also may be required to
pay a software licensing or user fee in connection with your use of the
proprietary software.  The computer hardware component of the Computer System
must conform to the specifications we develop from time to time.  We reserve the
right to designate a single source from whom you must purchase some or all of
the Computer System.  You acknowledge and agree that we will have full and
complete and independent access to information and data entered and produced by
the Computer System.  You must at all times have at the Location internet access
with a form of high speed connection as we require and you must maintain:  (i)
an email account for our direct
 
 
14

--------------------------------------------------------------------------------

 
 
correspondence with you, your Control Person and Franchisee Designate; and (ii)
a separate email account for the Restaurant.  We reserve the right to require
that you use an email address and account that we designate.


M.           Open your Restaurant within six to twelve (6 – 12) months after
signing this Agreement on a date approved by us.  If you are developing pursuant
to an Area Development Agreement, you must comply with the Development Schedule.


N.           Permit us to remove from the Restaurant samples of any inventory
items (without payment) in amounts reasonably necessary for testing to determine
if such samples meet the Standards and Specifications of the System.  We may
require you to bear the cost of such testing if we have not given consent to the
supplier or if the sample fails to conform to our Standards and Specifications.


6.06           You shall forward to us within five (5) days of your receipt
thereof copies of all inspection reports, citations, complaints, warnings,
certificates and ratings issued by any governmental entity during the Term of
this Agreement in connection with the conduct of the Restaurant which indicate
less than full compliance by you with any applicable law, rule or regulation.


6.07           You acknowledge that a material aspect of the System is the (a)
breadth of palate range and (b) quality of, and Standards and Specifications
related to, food and beverage.  Therefore, you shall (i) sell or offer only such
products and services to which we have consented (which products and services
shall be prepared, offered and served or delivered in accordance with the
Standards and Specifications of the System); (ii) sell or offer for sale all
products and services required by us; (iii) refrain from any deviation from the
Standards and Specifications of the System without our consent; and (iv)
discontinue selling or offering any products and services to which we may, in
our sole discretion, fail to consent or revoke our consent, in writing.


6.08           You shall purchase our proprietary products from us or our
designated supplier at a reasonable price established by us or our
supplier.  You acknowledge that we may profit from the sale of proprietary
products to you and receive consideration from the supplier with respect to your
purchases of such proprietary products by you.


6.09           During the term of this Agreement, you shall (a) repair, maintain
and keep the Restaurant (and all fixtures, furnishings, signs and equipment) in
good order and condition and in compliance with the Standards and Specifications
of the System and (b) as reasonably required by us, upgrade the Restaurant to
the then-current Standards and Specifications of the System.  Such upgrade to
renovate and modernize the Restaurant’s building, premises, signs, and equipment
shall be done at our request, but not more than once during the initial term
between years 7 and 8 to conform to the building design, trade dress, color
scheme, and presentation of our Trademarks consistent with the current image of
Restaurants using the Bagger Dave’s Legendary Burger Tavern™ System, provided,
however, that the cost of each renovation and modernization shall not exceed
three percent (3%) of the sum of the annual Gross Sales from each of the first
seven (7) years.  You must renovate, repair and alter the exterior and interior
of your premises at your own expense as reasonably directed by us.  If you
 
 
15

--------------------------------------------------------------------------------

 
 
fail to make such required renovations within thirty (30) days after your
receipt of written notice from us setting forth the specific repairs or
alterations that are required, then we, without being guilty in any manner of
trespass, fault or negligence, and without prejudice to any of the other
remedies we have, may have such repairs or alterations completed to maintain
your Restaurant in accordance with our required standards.  If this occurs, you
must immediately reimburse us for all costs we incur to make such renovations,
repairs, or alterations.  You will indemnify and hold us, our Franchisees and
affiliates harmless from all fines, suits, proceedings, claims, demands,
damages, liabilities or costs, including, without limitation, reasonable
attorney fees, arising out of any Action or proceeding of any kind or nature
that arises or grows out of or is in any way connected to the construction,
renovation, or operation by you of the Restaurant.  This renovation and
remodeling obligation is separate and apart from any remodeling required as a
condition of your renewal of this Agreement under Section 16.


6.10           You shall acquire all inventory, supplies and other products,
materials required for the operation and maintenance of the Restaurant, and all
other Approved Supplies solely from Approved Suppliers.  If you want to do
otherwise, you must comply with section 5.06 of this Agreement and the
Operations Manuals.


6.11           We will provide you with one (1) set of the Operations Manuals
“on loan.”  You acknowledge our ownership of these Operations Manuals and any
copyright rights in or to the Operations Manuals.  You shall observe such
reasonable requirements concerning copyright notices as we request.  Replacement
Operations Manuals will be made available to you at an additional cost.


6.12           You shall operate the Restaurant in accordance with the System,
the Operations Manuals, the Standards and Specifications contained in the
Operations Manuals, this Agreement, written directives (whether or not such
directives are made part of the Operations Manuals) and other manuals prepared
for use in Restaurant operations.  The Operations Manuals, Standards and
Specifications, other manuals, and written directives may be revised from time
to time by us in our sole discretion.


6.13           The Operations Manuals, other manuals, such written directives
and any other Confidential Information shall be kept in a secure location in the
Restaurant Location and returned to us immediately upon request or upon
termination or expiration of this Agreement.


6.14           You shall keep the Operations Manuals, other manuals and such
written directives up to date.  In the event of any dispute as to the contents
of the Operations Manuals, other manuals or written directives, the copy thereof
maintained by us shall control.


6.15           You shall establish prices charged for products or services sold
in the Restaurant Location.


6.16           You shall obtain such copyright licenses as may be necessary to
authorize the playing of recorded music in the Restaurant.  You shall change
such recorded music as required from time to time in the Operations Manuals or
otherwise in writing.


 
16

--------------------------------------------------------------------------------

 
 
6.17           We will provide to you:


A.           Access, together with other System Franchisees, to new System
developments.  You may be required to attend meetings at your expense to discuss
such developments.


B.           Access to and written materials concerning improvements to the
System which may include, without limitation, new products, recipes, equipment,
specifications and menu formats.  At your request, we will provide training or
demonstrations at the Restaurant of new products or other changes to the
System.  You shall bear or reimburse our expenses for such demonstrations,
including without limitation, our staff’s wages, benefits, travel, living and
other expenses related to such demonstration.


C.           Periodic inspection and evaluation of the Restaurant as reasonably
required by us.  You will pay for such inspections as provided in the Operations
Manuals.


6.18           We reserve the right to consent to, or require, limited variation
from the Standards and Specifications in the Operations Manuals with respect to
the operation of the Restaurant and other Restaurants in the System.


7.
CONFIDENTIAL INFORMATION



7.01           Neither you nor any Principal Owner shall communicate, disclose
or use any Confidential Information except as (a) permitted herein, or (b)
required by law, and shall use all reasonable efforts to maintain such
information as secret and confidential.  Neither you nor any Principal Owner
shall, without our prior consent, copy, duplicate, record or otherwise reproduce
any Confidential Information.  Confidential Information may be provided to
employees, agents, consultants, and contractors only to the extent necessary for
such parties to provide services to you.  Prior to such disclosure of any
Confidential Information each of such employees, agents, consultants and
contractors shall (i) be advised by you of the confidential and proprietary
nature of the Confidential Information and (ii) agree to be bound by the terms
and conditions of Section 7 of this Agreement.  Notwithstanding such agreement,
you shall indemnify us and Our Indemnities from any damages, costs or expenses
resulting from or related to any disclosure or use of Confidential Information
by your agents, employees, consultants, and contractors.


7.02           In the event that you or your employees, agents, consultants or
contractors receive notice of any request, demand, or order to transfer or
disclose all or any portion of the Confidential Information, you shall
immediately notify us thereof, and shall fully cooperate with and assist us in
prohibiting or denying any such transfer or disclosure.  Should such transfer or
disclosure be required by a valid, final, non-appealable court order, you shall
fully cooperate with and assist us in protecting the confidentiality of the
Confidential Information to the maximum extent permitted by law.


7.03           You and each Principal Owner acknowledge our exclusive ownership
of the Confidential Information and the System and our Parent’s exclusive
ownership and our license with respect to the Trademarks.  Neither you nor any
Principal Owner shall, directly or indirectly, contest or
 
 
17

--------------------------------------------------------------------------------

 
 
impair our or our Parent’s exclusive ownership of, and/or license with respect
to, the Confidential Information, the System or the Trademarks.


7.04           If you develop improvements (as determined by us) to the
Confidential Information, you and the Principal Owners shall each, without
additional consideration, execute such agreements and other documentation as
shall be deemed necessary by us, granting exclusive ownership thereof to us as
if you developed such improvements as work for hire for us.  All such
improvements shall be Confidential Information.


7.05           Each Principal Owner shall execute and deliver to us a covenant
in the form prescribed by us.  You shall cause your Control Person, your
Franchisee Designate, each Manager and such other employees of yours whom we
designate to execute and (if requested) deliver to us a covenant in the form
prescribed by us.  Notwithstanding the execution of such covenants, you shall
indemnify us and Our Indemnities from any damages, costs or expenses resulting
from or related to any disclosure or use of Confidential Information by any
Principal Owner, Control Person, Franchisee Designate, Manager, or employee.


7.06           Immediately upon any termination or expiration hereof, you and
each Principal Owner, Control Person, Franchisee Designate, Manager or employee
shall return the Confidential Information, including without limitation, that
portion of the Confidential Information which consists of analyses,
compilations, studies or other documents containing or referring to any part of
the Confidential Information, prepared by you or such Principal Owner, Control
Person, Franchisee Designate, Manager or employee, or their respective agents,
representatives or employees, and all copies thereof.


7.07           For purposes of this Agreement, Confidential Information shall
include, without limitation, the System, the Operations Manuals, other manuals,
the Standards and Specifications, written directives and all other drawings, all
equipment recipes, computer and point-of-sale programs (and output from such
programs), and any other information, know-how, techniques, material and data
imparted or made available by us which is (a) designated as confidential, (b)
known by you to be considered confidential by us, or (c) by its nature
inherently or reasonably considered confidential.  Notwithstanding the
confidentiality of data we poll from your point-of-sale system, you authorize us
to use the data for our purposes, including without limitation, use for any
financial performance representation in our future franchise disclosure
documents.


8.
TRADEMARKS



8.01           We grant to you the non-exclusive right and licensee to use the
Trademarks (subject to the terms hereof) during the Term in accordance with the
System, the Operations Manuals and as prescribed by us from time to time.  In
connection therewith, you agree that:


A.           You shall use (i) only such of the Trademarks as we designate and
(ii) such marks only in the manner specified by us in writing.  Any other use of
any Trademark shall constitute an infringement of our and our Parent’s rights
therein.


 
18

--------------------------------------------------------------------------------

 
 
B.           You shall use the Trademarks only (i) for the operation of a single
Restaurant at a single Location, (ii) at the Location or in advertising related
to the Restaurant, and (iii) during the Term.  You shall immediately cease (a)
any unauthorized use of any Trademark upon demand and (b) all use upon the
termination or expiration of this Agreement.


C.           We reserve the right to substitute different trade names, service
marks, trademarks, logos, trade dress, emblems, symbols and indicia of origin
for the Trademarks for use in identifying the System and the business operated
thereunder, as deemed reasonable and necessary in our sole discretion.  If we
substitute any or all of the Trademarks, you shall implement such new Trademarks
when we deem reasonable in our sole discretion, at your sole cost and expense.


D.           During the Term, you shall identify yourself as a “licensed
Franchisee” of ours (i) in conjunction with any use of the Trademarks including,
without limitation, invoices, order forms, receipts, contracts, stationary and
business cards; (ii) in a notice of such content and form and at conspicuous
locations in the Restaurant as we may designate; and (iii) on any authorized
delivery vehicles.


E.           You shall not assign, pledge, mortgage, or otherwise encumber your
rights to use any of the Trademarks.


F.           You shall not use any of the Trademarks as part of your corporate
or other name.  You shall comply with our instructions, and shall execute any
documents deemed necessary by us, or our counsel, in filing and maintaining any
requisite trade name or fictitious name registrations in connection with the
Trademarks.


G.           You shall immediately notify us of any (i) infringement of the
Trademarks or challenge to the use of any thereof or (ii) claim by any person of
any rights in or to any of the Trademarks.  You and each Principal Owner shall
not communicate with any person except us or our counsel in connection with any
such infringement, challenge or claim.  We, in our sole discretion, may take
such action as we deem appropriate, and shall exclusively control any litigation
or proceeding arising from any infringement, challenge, or claim or otherwise
relating to any of the Trademarks.  You shall execute any and all instruments
and documents, render such assistance and do such acts and things as may, in our
opinion or in the opinion of our counsel, be necessary or advisable in any such
litigation or proceeding or to otherwise protect or maintain our or our Parent’s
rights and interest in the Trademarks.


H.           Neither you nor any Principal Owner shall, directly or indirectly,
apply for, register, attempt to obtain or obtain control of the Trademarks or
any marks or other indicia of ownership or origin which resemble, or are
deceptively or confusingly similar to, the Trademarks, in any country or
political sub-division thereof.  Neither you nor any Principal Owner shall
interfere with our or our Parent’s efforts to obtain registration or ownership
of any name, trademark, service mark or other identifying name anywhere in the
world.


 
19

--------------------------------------------------------------------------------

 
 
I.           You shall cooperate with us to prove the continuous and effective
use of the Trademarks, including without limitation, in connection with any
registration or any renewal thereof.


8.02           Franchisee and each Principal Owner agree and acknowledge that:


A.           We or our Parent are the exclusive owner of all right, title and
interest in and to the Trademarks and the goodwill associated therewith.  You
acknowledge that at this time, we do not have a federal registration for our
principal Trademark.  Therefore, our principal Trademark does not have many
legal benefits and rights as a federally registered trademark.  If our right to
use the principal trademark is challenged, you may have to change to an
alternative trademark;


B.           The Trademarks identify us and our Parent as the source or origin
of goods and services provided under such marks and the System;


C.           Neither you nor any Principal Owner shall directly or indirectly
contest our or our Parent’s ownership, or the validity of the Trademarks;


D.           You do not have, and shall not acquire by use pursuant to this
Agreement, any ownership or other interest in or to the Trademarks, except the
right and license granted herein, subject in all respects to the terms hereof;


E.           Any and all goodwill arising from your use of the Trademarks shall
inure exclusively to us or our Parent without compensation; and


F.           Your right and license to use the Trademarks is non-exclusive and,
subject to this Agreement.  We or our Parent have and retain all rights relating
to the Trademarks and the use thereof including, without limitation, the right
to:


(1)           Grant other licenses to use the Trademarks;


(2)           Develop and establish Other Concepts using the Trademarks or other
names or marks and to grant licenses thereto without providing any rights
therein to you; and


(3)           Engage, directly or indirectly, at wholesale, retail or otherwise,
in (i) the production, distribution, license and/or sale of products and
services under the Trademarks or other names or marks and (ii) the use, in
connection with such production, distribution and sale, of any and all
trademarks, trade names, service marks, logos, insignia, trade dress, slogans,
emblems, symbols, designs and other identifying characteristics as may be
developed or used from time to time by us.


9.
ADVERTISING



9.01           You recognize the value of advertising and that standardized
advertising programs enhance the goodwill and public image of the System.


 
20

--------------------------------------------------------------------------------

 


A.           You shall expend not less than one percent (1%) of Gross Sales per
month for local advertising.  Your local advertising may utilize media to which
we have granted consent including:


(1)           Newspapers, magazines and other periodicals;


(2)           Radio/television;


(3)           Outdoor advertising (e.g., billboards or signs);


(4)           Transit advertising and direct mail; and


(5)           Such other media to which we consent.


On a monthly basis, you will report to us your local advertising in a form we
require.  If you fail to spend one percent (1%) of Gross Sales per month on
local advertising, you shall pay the difference to us as additional Royalty.  We
have no obligation to spend this money in your territory.


B.           You, at your expense, shall obtain listings in bold type in the
white pages directory of the local public telephone company under the names
“Bagger Dave’s®” and “Bagger Dave’s Legendary Burger Tavern™.”  You shall also
participate in and pay your pro- rata share of the cost of yellow pages
advertising placed by us on behalf of all other local System Franchisees and our
or our affiliate’s locations.  If no other Restaurants are located within your
local area, you, at your sole cost and expense, shall obtain and display type
advertisements in the yellow pages directory of the local public telephone
company.


C.           We may, in our sole discretion, require you to spend a minimum
amount of One Thousand Five Hundred and 00/100 Dollars ($1,500.00) and up to
Fifteen Thousand and 00/100 Dollars ($15,000.00) on the advertising and
promotion of the Restaurant including, without limitation, newspaper, direct
mail, promotional items, and other media during the first ninety (90) days of
the operation of the Restaurant (“Grand Opening Advertising”).  You shall
conduct the Grand Opening Advertising in accordance with the specifications set
forth in the Operations Manuals.  You shall submit to us a Grand Opening
marketing plan, in accordance with the requirements set forth in the Operations
Manuals or as otherwise required by us, ninety (90) days prior to the Restaurant
being open for business.  All Grand Opening Advertising expenditures must obtain
our prior approval.  We may, in our sole discretion, require you to pay the
Grand Opening Advertising expenses directly to us, in which event we will spend
such amounts on your behalf.  During the first ninety (90) days of the operation
of the Restaurant, you shall expend funds on Grand Opening Advertising in lieu
of the local advertising.  You must pay the Advertising Fee at all times.  On
the date of the completion of the first ninety (90) days of operation of the
Restaurant, you shall begin to spend one percent (1%) of Gross Sales per month
on local advertising in accordance with this Agreement.


 
21

--------------------------------------------------------------------------------

 
 
9.02           You shall pay us on a weekly basis, in addition to any Payments
required under this Advertising Section of this Agreement and other fees
required to be paid to us under this Agreement, a fee for the National
Advertising Fund (“Advertising Fee”) in an amount determined by us, which sum
for any Advertising Fee shall not exceed three percent (3%) of weekly Gross
Sales.  At this time, the Advertising Fee is equal to two percent (2%) of weekly
Gross Sales.  We shall collect the Advertising Fees in the same manner we
collect Royalty.  You shall report your Gross Sales to us on a weekly basis in a
form we prescribe.


We or our designate shall administer the funds in the national and/or regional
advertising fund and direct all national and regional advertising programs.  We
or our designate shall have the sole discretion to consent to or reject all
creative concepts, materials and media and the placement and allocation
thereof.  We shall not be a fiduciary to you with respect to the management of
such funds.  We and our designate undertake no obligation to make expenditures
in the area where your Restaurant Location is located which are equivalent or
proportionate to your contribution or ensure that any particular Franchisee
benefits directly or pro rata from the placement of such advertising.  Such
funds may be applied to our costs of maintaining, administering, directing and
preparing national or regional advertising (including without limitation,
marketing research, public relations activities, marketing programs and
initiatives including but not limited to guest membership programs, and
employing advertising agencies to assist therein); provided however, that such
funds shall not be used to defray our general operating expenses (except
reasonable administrative costs and overhead related to the administration or
direction of such funds and programs).  Such funds shall be maintained in a
separate account and an annual statement of fund expenditures shall be delivered
to you upon request.


9.03           In addition to the national advertising described in Section
9.02, we may from time to time develop and administer advertising, marketing and
sales promotion programs in which you shall participate upon such terms and
conditions as established by us.  Such programs may include, without limitation,
guest membership programs, gift card programs, seasonal System-wide specials and
the like.  All phases of such advertising and promotion, including without
limitation, type, quantity, timing, placement, choice of media, market areas,
promotional programs and advertising or public relations agencies, shall be
determined by us in our sole discretion.


9.04           All of your advertising and promotion shall conform to the
Standards and Specifications in the Operations Manuals.  You shall submit all
advertising and promotional plans and materials to us for consent prior to use
(unless prepared or provided by us).  We must consent to or reject such plans
and materials within twenty one (21) days of receipt.  You shall not use such
plans or materials until our consent is received.  You shall promptly
discontinue any advertising or promotional plans or materials, whether or not
previously consented to, upon notice from us.


9.05           We may designate any geographic area in which two (2) or more
Restaurants are located and owned by different parties as a region for purposes
of establishing an advertising Cooperative.  The members of the Cooperative for
any area will consist of all Restaurants, whether operated by us, our affiliates
or franchised.  We will determine in advance how each Cooperative will be
organized and governed and when it must start operation.  Once established,
 
 
22

--------------------------------------------------------------------------------

 
 
we do not have the right to dissolve, merge or change the structure of the
Cooperatives.  Each Cooperative will be organized for the exclusive purposes of
administering advertising programs and developing, subject to our approval,
promotional materials for use by the members in Local Advertising.  If a
Cooperative has been established for a geographic area where your Restaurant is
located when the Franchise Agreement is signed, or if any Cooperative is
established during the Term on the Franchise Agreement, you must sign all
documents we request and become a member of the Cooperative according to the
terms of the documents.  We will provide to you a copy of the Cooperative
documents applicable to the geographic area in which your Restaurant will be
located if you request it.


You must contribute to the Cooperative the amounts required by the documents
governing the Cooperative.  You may apply your Payments to the Cooperative
toward satisfaction of your Local Advertising requirement.  We may allocate your
contributions to a Cooperative to the Fund, as describes above.  All
contributions to the Cooperative will be maintained and administered according
to the Cooperative governing documents.  The Cooperative will be operated solely
as a conduit for the collection and expenditure of the Cooperative fees for the
Cooperative or services furnished to its members without first obtaining our
approval.  Each Cooperative will be obligated to prepare an annual financial
statement reporting its expenditures for the previous year to its members.


9.06           We also may maintain one or more social media sites (e.g.,
www.twitter.com; www.facebook.com, or such other social media sites).  You may
not establish or maintain any social media sites utilizing any user names, or
otherwise associating with the Marks, without our advance written consent.  We
may periodically designate regional or territory-specific user names/handles to
be maintained by you.  You must adhere to the social media policies established
by us and you will require all of your employees to do so as well.


10.
INSURANCE



10.01           At this time, you must obtain insurance that meets the following
minimum requirements.  You are reminded that the requirement that you meet these
minimum standards in no way limits your liability for claims or suits in excess
of these limits or claims or suits outside of the scope of the listed coverage:


A.           Comprehensive General Liability Insurance including premises
liability, products liability, and contractual liability coverage for bodily
injury and property damage for an amount not less than $1,000,000 per occurrence
with $2,000,000 aggregate.  Coverage will also extend to cover
personal/advertising liability for an amount not less than $1,000,000 per
occurrence.  You must include Bagger Dave’s Franchising Corporation at the
address listed in this Agreement as an additional insured to protect us from any
liability by reason of ownership, maintenance, or operation by you of the
Restaurant.


B.           Liquor liability insurance for injury in an amount not less than
$1,000,000 per occurrence with $2,000,000 aggregate.  Injury means all damages,
including damages because of bodily injury and property damage and including
damages for care, loss of services or loss of support.  You must include Bagger
Dave’s Franchising Corporation at the address listed in this
 
 
23

--------------------------------------------------------------------------------

 
 
Agreement as an additional insured to protect us from any liability by reason of
ownership, maintenance, or operation by you of the Restaurant.


C.           Owned, Non-Owned and Hired Automobile Liability Insurance for an
amount not less than $1,000,000 combined single limit.


D.           Workers’ Compensation Insurance as required by law; Employers’
Liability Insurance for amounts not less than $500,000 per accident, $500,000
per employee, and $500,000 policy limit.


D.            Umbrella liability coverage in an additional $5,000,000 per
occurrence/aggregate; The umbrella must sit over the General Liability, Liquor
Liability, Auto Liability and Employers Liability policies.  You must include
Bagger Dave’s Franchising Corporation at the address listed in this Agreement as
an additional insured to protect us from any liability by reason of ownership,
maintenance, or operation by you of the Restaurant.


F.           Building, Personal Property, and Leasehold Improvements Insurance
if applicable, under an “all risk” property form with replacement costs
endorsement in an amount equal to 100% of the values of these items.  Your
deductible shall be no more than $10,000 per occurrence.


G.           Business Interruption Insurance covering royalty and advertising
fee payments to Bagger Dave’s Franchising Corporation at the address listed in
this Agreement and earnings on an “actual loss sustained basis” for a minimum of
12 months; or, if “actual loss sustained” coverage is not obtainable, you must
obtain Business Insurance (and extra expense) coverage (utilizing a valuation
that shall include the equivalent of net income before taxes).


You must obtain this insurance coverage from a reputable insurance company (with
at least an A.M. Best analytical rating of “A-” and the financial size category
of VIII).  All policies of insurance procured by Franchisee shall be written as
primary policies and not be excess of coverage that Franchisor may carry.  You
must annually provide us with evidence of the required insurance coverage by
proper certificates of insurance, and such insurance policies must require the
insurer to provide us with not less than 30 days prior written notice of any
cancellation, non-renewal, or material changes in such policy.


10.02           Such insurance shall also:


A.           Name Our Indemnities as additional insured parties and provide that
coverage applies separately to each insured and additional insured party against
whom a claim is brought as though a separate policy had been issued to each of
Our Indemnities;


B.           Contain no provision which limits or reduces coverage in the event
of a claim by any one (1) or more of the insured or additional insured parties;


 
24

--------------------------------------------------------------------------------

 
 
C.           Provide that policy limits shall not be reduced, coverage
restricted, canceled, allowed to lapse or otherwise altered or such policy(ies)
amended without our consent, but in no event upon less than thirty (30) days
prior written notice to us;


D.           Be obtained from an insurance company that is authorized to do
business in the jurisdiction in which the Restaurant is located and has an A.M.
Best’s analytical rating of “A” or better and in the A.M. Best’s financial size
category of Class VIII or better;


E.           Be in amount and form satisfactory to us;


F.           Have deductibles in amounts deemed reasonable by us.


10.03           A certificate of insurance shall be submitted for our consent
prior to the commencement of construction and additional certificates of
insurance shall be submitted to us thereafter, evidencing uninterrupted
coverage.  You shall deliver complete copies of all insurance policies within
fourteen (14) days of our request.


10.04           If a claim is made by any one or more of Our Indemnities against
you, you shall, upon our request, assign to us any and all rights which you then
have or thereafter may have with respect to such claim against the insurer(s)
providing the coverage under this Section.


10.05           Your obligation to obtain and maintain insurance or to indemnify
any of Our Indemnities shall not be limited by reason of any insurance which may
be maintained by any of Our Indemnities, nor shall such insurance relieve you of
any liability under this Agreement.  Your insurance shall be primary to any
policies maintained by any of Our Indemnities.


10.06           If you fail to obtain or maintain the insurance required by this
Agreement, as such requirements may be revised from time to time, we may acquire
such insurance and the cost thereof, together with a reasonable fee for our
expenses in so acting and interest at eighteen percent (18%) per annum from the
date acquired, shall be payable by you upon notice from us.


11.
ACCOUNTING AND RECORDS



11.01           You shall prepare in accordance with the System and generally
accepted accounting principles, and preserve for the periods specified in the
Operations Manuals, complete and accurate books, records and accounts with
respect to the Restaurant and all other reports or disclosures required or
permitted herein and in the Operations Manuals including, without limitation,
sales slips, coupons, purchase orders, invoices, payroll records, check stubs,
bank statements, sales tax records and returns, cash receipts and disbursements,
journals and ledgers, in a form and manner prescribed in the Operations Manuals
or otherwise in writing.  You shall adopt such accounting periods as we
prescribe.


11.02           Each Monday, you shall submit to us your weekly Gross Sales for
the previous week, upon which we will base your Royalty, Advertising Fee, and
other Payments due to us.  You shall submit to us a monthly accounting of Gross
Sales within ten (10) days of the end of the
 
 
25

--------------------------------------------------------------------------------

 
 
accounting month and an annual accounting of Gross Sales within thirty (30) days
after the end of each accounting year.


11.03           You shall submit to us such additional reports, records, data,
information, financial statements, (including, without limitation, periodic
guest counts, weekly and monthly sales reports and quarterly and annual
statements of profit and loss for the Restaurant and quarterly and annual
financial statements and statements of your Gross Sales, showing itemized
deductions and exclusions from Gross Sales for the Restaurant) as we may
reasonably require or as specified from time to time in the Operations Manuals
in a form reasonably required.  We may inspect, copy and audit all of the
documents and information specified in this Section and your books, records and
tax returns at any time during normal business hours upon five (5) days prior
notice.


11.04           If any audit discloses an understatement of Gross Sales for the
period subject to audit of one percent (1%) or more, or an underpayment of the
Royalty for the period subject to the audit of three percent (3%) or more, you
shall reimburse us (in addition to payment of such Royalty and Advertising Fee
and interest as provided in this Agreement) any and all costs and expenses
incurred in connection with such audit, including without limitation, reasonable
attorney fees, auditor fees, and expenses related to our staff to conduct the
audit, including without limitation, wages, benefits, lodging, travel and meal
expenses related to the conduct of the audit.


11.05           The annual accounting of Gross Sales, and other financial
statements required by this Section or as we request shall be accompanied by a
certificate signed by your chief financial officer to the effect that such
statements or reports fairly and accurately reflect the matters reported therein
and are complete and correct.   You acknowledge that the financial information
you supply to us may be used by us in the preparation of, and may be disclosed
by us in, our future Franchise Disclosure Documents.


11.06           You shall use the professional services of an accountant or
accounting firm.  You shall provide to us copies of your books, records, and tax
returns as we may request from time to time.  You hereby waive any
accountant-client privilege to allow your accountant to disclosure to us
information required to be disclosed under this Agreement.  We reserve the right
to make a financial performance representation in the future Franchise
Disclosure Documents that may be based in part upon the actual performance of
your Restaurant.  To that end, you agree and consent to our use of the financial
information of your Restaurant and financial statements you provide to us in
future franchise disclosure documents.


12.
YOUR REPRESENTATIONS AND WARRANTIES; AFFIRMATIVE AND NEGATIVE COVENANTS



12.01           If you are a corporation, partnership, limited partnership or
limited liability company, you represent and warrant to us as follows:
 
A.           You are duly organized, validly existing and in good standing under
the laws of the jurisdiction of your organization with all requisite power and
authority to own, operate and Lease your assets (real and personal), to carry on
your business, and to enter into this
 
 
26

--------------------------------------------------------------------------------

 
 
Agreement and perform its obligations hereunder.  You are duly qualified to do
business and are in good standing in each jurisdiction in which you do
business.  The information and documentation contained in Attachment 2 and the
documents attached thereto are true and correct;


B.           The execution, delivery and performance of this Agreement and all
other agreements contemplated herein have been duly authorized by all requisite
action and no further action is necessary to make this Agreement or such other
agreement valid and binding upon you and enforceable against you in accordance
with their respective terms.  Neither the execution, delivery nor performance by
you of this Agreement or any other agreement contemplated hereby will conflict
with, or result in a breach of any term or provision of your articles of
incorporation or organization, bylaws, operating agreement, partnership
agreement or other governing documents or under any mortgage, deed of trust, or
other contract or agreement to which you are a party or by which you or any of
your assets are bound, or breach any order, writ, injunction or decree of any
court, administrative agency or governmental body;


C.           Any certificate representing an equity interest in your business
shall bear a legend indicating that any transfer is subject to this Agreement;
and


D.           You represent, warrant and covenant to us that (1) neither you, nor
any individual or entity owning directly or indirectly any of your equity
interest (if you are a business entity) or their respective affiliates or the
funding sources for any of the foregoing is an individual or entity whose
property or interests are subject to being blocked under Executive Order 13224
issued by the President of the United States of America, the Terrorism Sanctions
Regulations (Title 31 Part 595 of the U.S. Code of Federal Regulations), the
Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of the U.S.
Code of Federal Regulations), the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), and the
Cuban Assets Control Regulations (Title 31 Part 515 of the U.S. Code of Federal
Regulations), and all other present and future federal, state and local laws,
ordinances, regulations, policies, lists (including, without limitation, the
Specially Designated Nationals and Blocked Persons List) and any other
requirements of any Governmental Authority (including, without limitation, the
United States Department of the Treasury Office of Foreign Assets Control)
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war, each as hereafter supplemented, amended or modified from time to time, and
the present and future rules, regulations and guidance documents promulgated
under any of the foregoing, or under similar laws, ordinances, regulations,
policies or requirements of other states or localities (“OFAC Laws and
Regulations”) or is otherwise in violation of any of the OFAC Laws and
Regulations; (2) neither you nor any individual or entity owning directly or
indirectly any of your equity interest or their respective affiliates or the
funding sources for any of the foregoing, (a) is under investigation by any
government authority form, or has been charged with, or convicted of, OFAC Laws
and Regulations, (b) has been assessed any penalties under these laws, or (c)
has had any of its funds seized or forfeited in any Action under these laws; (3)
neither you nor any individual or entity owning directly or indirectly any of
your equity interest or their respective affiliates or the funding sources for
the foregoing is directly or indirectly owned or controlled by the government of
a county that is subject to an embargo imposed by the United States Government,
nor acting on behalf of a government; (4) has taken all reasonable
 
 
27

--------------------------------------------------------------------------------

 
 
measures to ensure compliance with all OFAC Laws and Regulations ; and (5) you
shall take all reasonable measures to continue compliance with all OFAC Laws and
Regulations during the term of this Agreement.


12.02           You affirmatively covenant with us as follows:


A.           You shall perform your duties and obligations under this Agreement
and shall require your Control Person, Franchisee Designate, Managers, and other
managerial personnel to dedicate their respective full time and attention and
best efforts to the development, construction, management, operation,
supervision and promotion of the Restaurant in accordance with the terms and
conditions of this Agreement;


B.           You shall promptly provide us with all information concerning any
new process or improvement in the development, construction, management,
operation, supervision or promotion of the Restaurant developed by you or any
Principal Owner without compensation.  You and the Principal Owners shall each
execute such agreements and other documentation as we shall deem necessary,
granting us exclusive ownership thereof;


C.           You shall comply with all requirements of applicable rules,
regulations, statutes, laws and ordinances, including without limitation, any
and all applicable health and sanitary standards prescribed by any governmental
authority, federal, state and local liquor licensing or liquor operation laws or
regulations.  In addition to complying with such standards, if the Restaurant is
subject to any sanitary or health inspection by any governmental authority under
which it may be rated in one (1) or more than one (1) classification, the
Restaurant must be maintained and operated so as to be rated in the highest
available health and sanitary classification with respect to each governmental
agency inspecting the same.  In the event that you fail to be rated in the
highest classification or receive notice that you are not in compliance with all
applicable health and sanitary standards, you must immediately notify us of such
failure or noncompliance;


D.           You shall maintain a current list of all Principal Owners and
deliver a certified copy to us upon any transfer or our request;


E.           Any certificate representing an equity interest in your business
shall bear a legend indicating that any transfer is subject to this Agreement;


F.           You shall, at your expense, participate in our website on the
internet, our intranet system or other online communication as we may require
from time to time as implemented through the Operations Manuals.  You may not
separately register any domain name containing any of the Trademarks nor
participate in any web site that markets goods and services similar to a
Restaurant.  We retain all rights relating to our web site and intranet system
and may alter or terminate our web site or intranet system.  Your conduct on our
web site and intranet system or other online communications and specifically
your use of the Trademarks or any advertising is subject to the provisions of
this Agreement.  You acknowledge that certain information related to your
participation in our web site or intranet system may be considered Confidential
Information, including access codes and identification codes.  Your right to
participate in our
 
 
28

--------------------------------------------------------------------------------

 
 
web site and intranet system or otherwise use the Trademarks or System on the
intranet or other online communication, will terminate when this Agreement
expires or terminates.


G.           You acknowledge and agree that we have the right to modify, add to
or rescind any requirement, standard or specification that we prescribe under
this Agreement to adapt the System to changing conditions, competitive
circumstances, business strategies, business practices and technological
innovations and other changes as we deem appropriate in our sole
discretion.  You must comply with these modifications, additions or rescissions
at your expense, except as otherwise limited by express provisions of this
Agreement.


12.03           You acknowledge and/or negatively covenant with us as follows:


A.           You shall not amend your articles of incorporation or organization,
bylaws, operating agreement, partnership agreement or other governing documents
in a manner which is inconsistent with this Agreement;


B.           You shall not remove or allow the removal from any certificate the
legend described in this Section; and


C.           You and each Principal Owner shall receive valuable, unique
training, trade secrets and the Confidential Information which are beyond your
present skills, experience and knowledge or the present skills, experience and
knowledge of each Principal Owner and your employees.  You and each Principal
Owner acknowledge that such training, trade secrets and the Confidential
Information are essential to the development of the Restaurant and provide a
competitive advantage to you and that access to such training, trade secrets and
the Confidential Information is a primary reason for your execution of this
Agreement.  In consideration thereof, you and each Principal Owner covenant that
during the term or any renewal term of this Agreement, neither you nor any
Principal Owner shall, directly or indirectly:


(1)           Employ or seek to employ any person (or induce such person to
leave his or her employment) who is, or has within one (1) year been, employed
by us, by any of our Franchisees or in any other concept or system owned,
operated or franchised by one of our affiliates, as a director, officer or in
any managerial position;


(2)           Own, maintain, operate or have any interest in a Competing
Business;


(3)           Own, maintain, operate or have any interest in a Competing
Business which business is, or is intended to be, located in the county in which
the Restaurant is located; or


(4)           Own, maintain, operate or have any interest in any Competing
Business which business is, or is intended to be located within a ten (10) mile
radius of any Restaurant Location of ours or which is part of any concept or
system owned, operated or franchised by one of our affiliates.
 
 
29

--------------------------------------------------------------------------------

 


D.           Sections 12.03 C (2), (3) and (4) shall not apply to an interest
for investment purposes only in any Publicly-Held Entity, so long as such owner
is not a director, officer or manager thereof, or consultant thereto.  You and
Each Principal Owner shall be jointly and severally liable to us for a violation
of Section 12.03 C (1) the amount of two times the annual compensation of our
employee or former employee whom you employ, which amount shall be deemed
liquidated damages and not a penalty.  The parties agree that a precise
calculation of the full extent of the damages that Franchisor will incur on a
violation of this non-solicitation provision of this Agreement as a result of
Franchisee’s default is difficult and the parties desire certainty in this
matter and agree that the lump sum payment provided under this Section is
reasonable in light of the damages for premature termination that Franchisor
will incur.  This payment is not exclusive of any other remedies that Franchisor
may have including attorneys’ fees and costs.


12.04           Each of the covenants contained in this Section are independent
of each other covenant or agreement contained in this Agreement.


12.05           Your representations, warranties, covenants and agreements
herein are continuing, each of which shall survive the expiration or termination
of this Agreement.


13.
TRANSFER



13.01           We may assign this Agreement, or any of its rights or
obligations herein, to any person or entity without your or your Principal
Owners’ consent.  However, our obligations that are assigned shall be fully
assumed by the party to whom we assign such obligations.


13.02           A.           You and each Principal Owner acknowledge that your
rights and obligations herein are personal as to you and that we have entered
into this Agreement relying upon your business skills, expertise and aptitude,
financial resources, and reputation and the same qualities of each Principal
Owner.  Therefore, neither you nor any Principal Owner, your respective
successors or permitted assigns, shall complete, or allow to be completed, any
transfer without our consent.  Any purported transfer, by operation of law or
otherwise, without our consent shall be null and void and constitute a
default.  For purposes of this Agreement a transfer shall mean the sale,
assignment, conveyance, license, devise, bequest, pledge, mortgage or other
encumbrance, whether direct or indirect of this Agreement, any or all of your
rights or obligations herein or any equity interest, including the issuance on
new equity interests.


B.           We may require satisfaction of the following conditions and such
other conditions we reasonably require prior to consenting to any transfer, each
of which you acknowledge as being reasonable and necessary:


(1)           There is no default that has occurred, continuing or outstanding
and no event which, with the giving of notice or lapse of time, or both, would
constitute a default;


(2)           Our satisfaction with the character, business experience and
credit rating of the proposed assignee (and its partners, officers, controlling
stockholders or members if it is a partnership, corporation or limited liability
company);
 
 
30

--------------------------------------------------------------------------------

 


(3)           Your payment of all outstanding debts owed to us;


(4)           The satisfactory completion of our initial training program by the
proposed new Franchisee and its Managers;


(5)           Your and each Principal Owner’s execution of a release of any and
all claims against us, our officers, directors, agents, and employees arising
out of or related to this Agreement or to any other aspect of the relationship
between you, on the one hand, and us, our officers, directors, agents and
employees, on the other hand.  The release shall be on a form prepared by us;


(6)           Payment by you to us of a nonrefundable transfer fee of Twenty
Thousand Dollars ($20,000) of the Initial Franchise Fee charged to new
Franchisees; which amount may be waived by us, in our discretion if you transfer
this Agreement to a business entity that you control;


(7)           Execution by the assignee or transferee of our then-current
Franchise Agreement, which shall include, without limitation, Royalty and
Advertising Fees at the same rates as are applicable to our new Franchisees at
the time of the assignment or transfer;


(8)           Execution by the assignee or transferee, its shareholders,
officers, directors, members, Managers, employees and other persons associated
with assignee or transferee as required by us, of any agreements related to the
franchise relationship in the form required to be executed by new Franchisees at
the time of assignment or transfer including without limitation the Guaranty of
Franchisee’s performance; and


(9)           The transferee, at its expense, shall repair or replace equipment,
signs, interior or exterior décor items, fixtures, furnishings and shall offer
such products and services such that the Restaurant appearance and operations
reflect the then-current Standards and Specifications of the System.


13.03           We shall have the right of first refusal with respect to all
bona fide written offers to purchase that you receive for the Restaurant or any
transfer under this Section.  Any time that you receive a bona fide offer to
purchase, you shall inform us in writing of all the terms and conditions of the
offer and provide us with a copy of any written offer to purchase.  Any such
offer must be in writing and signed by the offeree to be considered bona
fide.  We may, within ninety (90) days after receiving the notice of the bona
fide offer, notify you, in writing, of our election to exercise its right to
purchase the Restaurant or the transfer under this Section on the same terms and
conditions as are contained in that offer. If the offer provides for any
Payments in the form of property other than cash, we can substitute cash for the
fair market value of such property or services.  If we waive or fail to exercise
our option, and subject to the conditions contained in this Agreement, you can
complete the proposed sale or transfer, but only to the bona fide offeree, and
only on the same terms and conditions as were disclosed to us.  Such sale must
be completed within ninety (90) days after the expiration of our option period
or, if earlier, the date on which we waived its option rights in writing.
 
 
31

--------------------------------------------------------------------------------

 


13.04           In the event you or any Principal Owner is a natural person, you
or your administrator, executor, guardian or personal representative shall
promptly notify us of your death or the death of any Principal Owner.  Any
transfer upon the death shall be subject to the terms and conditions described
in this Section and shall be completed within one (1) year of the date of death.


13.05           Our consent to any transfer shall not constitute a waiver of any
claims we may have against the transferor or the transferee’s compliance with
the terms and conditions of this Agreement.


14.
CONSENT AND WAIVER



14.01           When required, you or any Principal Owner shall make a written
request for our consent in advance and such consent shall be obtained in
writing.  Our consent shall not be unreasonably withheld.  The foregoing
notwithstanding, where either party's consent is expressly reserved to such
party's sole discretion, the exercise of such discretion shall not be subject to
contest.


14.02           WE MAKE NO REPRESENTATIONS OR WARRANTIES UPON WHICH YOU OR ANY
PRINCIPAL OWNER MAY RELY AND ASSUME NO LIABILITY OR OBLIGATION TO YOU, ANY
PRINCIPAL OWNER OR ANY THIRD PARTY BY PROVIDING ANY WAIVER, ADVICE, CONSENT OR
SERVICES TO YOU OR DUE TO ANY DELAY OR DENIAL THEREOF.


15.
DEFAULT AND REMEDIES



15.01           A.           The following shall constitute Events of Default by
you or any Principal Owner for which there shall be no opportunity to cure and
for which notice of termination is not required: (i) failure to commence
construction of the Restaurant or open and thereafter continually operate the
Restaurant as described herein; (ii) the breach or falsity of any
representation, covenant or warranty herein; (iii) failure to deliver executed
covenants as required in Section 7.05; (iv) failure to comply with or perform
its covenants, obligations and agreements herein; (v) any Transfer that (a)
occurs other than as provided in Section 13 or (b) fails to occur within the
time periods described in Section 13 (notwithstanding any lack of, or limits
upon, the enforceability of any term or provision of Sections 12 or 13); (vi)
you (a) are adjudicated, or are, bankrupt or insolvent, (b) make an assignment
for the benefit of creditors, or (c) seek protection from creditors by petition
in bankruptcy or otherwise or there is filed against you a similar petition
which is not dismissed within thirty (30) days; (vii) the appointment of a
liquidator or receiver for (a) all or substantially all of your assets or (b)
any Restaurant owned by you or an Affiliate is sought which is not dismissed
within thirty (30) days; (viii) breach or failure to perform any other term or
condition of this Agreement; (ix) an Event of Default shall arise under any
other agreement between you and us in which you have no opportunity to cure; (x)
you or any Principal Owner pleads guilty or no contest to or is convicted of a
felony or a crime involving moral turpitude or any other crime or offense that
we reasonably believe is likely to adversely affect the Trademarks, the System
or the goodwill associated therewith (whether in the Designated Area or
elsewhere) or our interest therein; or (xi) any (a) two (2) or
 
 
32

--------------------------------------------------------------------------------

 
 
more Events of Default shall arise under any single subsection of Section
15.0l.B or (b) three (3) or more Events of Default shall arise under this
Section 15.0l.B in any continuous twelve (12) month period notwithstanding the
previous cure of such Events of Default.


B.           The following shall constitute Events of Default by you or any
Principal Owner for which there shall be a cure period of fifteen (15) days
after written notification from us: (i) failure to make any payment on or before
the date payable; (ii) failure to meet and/or maintain the Standards and
Specifications; (iii) failure to meet and/or maintain the requirements of the
Operations Manuals; and (iv) an Event of Default shall arise under any other
agreement you have with us in which you have an opportunity to cure, in which
case, the cure period under this Agreement shall be extended to coincide with
the cure period of the other agreement; (v) you understate your Royalty by five
percent (5%) or more; (vi) you engage in any dishonest or unethical conduct
which may adversely affect the reputation of the Restaurant, or the general
goodwill associated with the Trademarks; (vii) you fail, for a period of ten
(10) days after notification of non-compliance by appropriate authority, to
comply with any law or regulation applicable to the operation of the Restaurant;
(viii) you violate any covenant of confidentiality or non-disclosure provision
contained in this Agreement or you otherwise disclose, use, or permit the use of
copies, duplicates, records, transmits, or otherwise reproduce any Operations
Manuals, business forms, videos, DVD/CD-ROMS, audiotapes, material or
proprietary information, knowledge or know-how created or used by us and
designated for confidential use within the System, without our prior written
approval; (ix) you abandon or cease to operate all or any part of the Restaurant
for more than ten (10) days; (x) you fail to comply with modifications to System
Standards and Specifications within the required time period; (xi) you fail to
carry the insurance we require; and do not correct within ten (10) days of
receipt of written notice to you; (xii) you fail to receive our prior written
approval and use products or materials that do not meet our Standards and
Specifications and do not promptly discontinue use after written notice from us;
or (xiii) you fail to timely provide us with any report, statement, or return
required by this Agreement.  If you cannot reasonably cure the Event of Default
within fifteen (15) days, you shall provide us notice thereof (together with
your best estimate of the time period required to complete such cure) and
immediately undertake efforts to cure such default within the fifteen (15) day
cure period, and continue such efforts with diligence to completion.  In no
event, however, shall such cure period be extended without our prior written
consent.


15.02           Among the remedies we have for breach of this Agreement, upon
the occurrences of any Event of Default under Section 15.01, we may: (a)
terminate this Agreement and all rights granted hereunder without waiving, (i)
any claim for damages suffered by us, or (ii) other rights, remedies or claims;
(b) exercise our option to acquire the real estate associated with the
Restaurant Location either through purchase pursuant to the Real Estate Option
to Purchase or by assuming the occupancy contract pursuant to the Conditional
Assignment of Lease.  Further, if we exercise our option to acquire the
immediate right to occupy the premises and require you to vacate, you hereby
grant to us an option to acquire all rights and assume all obligations remaining
under any equipment Leases, and purchase any or all of the other equipment not
covered by equipment Leases and any inventory or other property of yours at its
then-current fair market value.  This option shall be exercised in the same
manner that we are required to exercise our option as to the real estate, with
possession to be transferred at the time possession
 
 
33

--------------------------------------------------------------------------------

 
 
of the real estate is transferred.  In light of the poor market for used
restaurant equipment, it is hereby agreed that equipment Leases assumed by us,
if we exercise our option, have a fair market value of $0.00.


15.03           Subject to the provisions of Section 15.06, all rights and
remedies of either party shall be cumulative, and not exclusive, of any other
right or remedy described herein or available at law or in equity. The
expiration or termination of this Agreement shall not release any party from any
liability or obligation then accrued or any liability or obligation continuing
beyond, or arising from, such expiration or termination.  Nothing in this
Agreement shall impair either party's right to obtain injunctive or other
equitable relief.


15.04           The failure of any party to exercise any right or remedy or to
enforce any obligation, covenant or agreement herein shall not constitute a
waiver by, or estoppel of, that party's right to any of the remedies described
herein including, without limitation, to enforce strict compliance with any such
obligation, covenant or agreement.  No custom or practice shall modify or amend
this Agreement.  The waiver of, or failure or inability of, any party to
enforce, any right or remedy shall not impair that party's rights or remedies
with respect to subsequent Events of Default of the same, similar or different
nature.  The delay, forbearance or failure of any party to exercise any right or
remedy in connection with any Event of Default or default by any other
Franchisees shall not affect, impair or constitute a waiver of such party's
rights or remedies herein.  Acceptance of any Payment shall not waive any Event
of Default.


15.05           You and each Principal Owner shall, jointly and severally, pay
all costs and expenses (including reasonable fees of attorneys and other engaged
professionals) incurred by us in successfully enforcing, or obtaining any remedy
arising from the breach of this Agreement.  The existence of any claims, demands
or Actions which you or any Principal Owner may have against us, whether arising
from this Agreement or otherwise, shall not constitute a defense to our
enforcement of your or any Principal Owner's representations, warranties,
covenants, obligations or agreements herein.


15.06           IN THE EVENT OF A DISPUTE BETWEEN THEM WHICH IS NOT SUBJECT TO,
NOR ARISES UNDER, SECTION 17, WE, YOU, AND EACH PRINCIPAL OWNER HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO OR CLAIM FOR ANY PUNITIVE,
EXEMPLARY, INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, LOSS OF PROFITS, BUT SPECIFICALLY EXCLUDING, HOWEVER,
DAMAGES TO THE REPUTATION AND GOODWILL ASSOCIATED WITH AND/OR SYMBOLIZED BY THE
TRADEMARKS) AGAINST THE OTHER ARISING OUT OF ANY CAUSE WHATSOEVER (WHETHER SUCH
CAUSE BE BASED IN CONTRACT, NEGLIGENCE, STRICT LIABILITY, OTHER TORT OR
OTHERWISE) AND AGREE THAT EACH SHALL BE LIMITED TO THE RECOVERY OF ANY ACTUAL
DAMAGES SUSTAINED BY IT.  IF ANY OTHER TERM OF THIS AGREEMENT IS FOUND OR
DETERMINED TO BE UNCONSCIONABLE OR UNENFORCEABLE FOR ANY REASON, THE FOREGOING
PROVISION SHALL CONTINUE IN FULL FORCE AND EFFECT.
 
 
34

--------------------------------------------------------------------------------

 


15.07           You and each Principal Owner agree that our exercise of the
rights and remedies set forth herein are reasonable.  We may, in addition to
pursuing any other remedies, specifically enforce such obligations, covenants
and agreements or obtain injunctive or other equitable relief in connection with
the violation or anticipated violation of such obligations, covenants and
agreements.


15.08           You may terminate this Agreement as a result of a breach of a
material provision of this Agreement provided that:  (i) you provide us with
written notice of the breach that identifies the grounds for the breach; and
(ii) we fail to cure the breach within thirty (30) days after our receipt of
your written notice.  If we fail to cure the breach, the termination will be
effective sixty (60) days after our receipt of your written notice of
breach.  Your termination of this Agreement will not release or modify your
post-term obligations upon termination as provided in this Agreement.


16.
OBLIGATIONS UPON TERMINATION OR EXPIRATION; RENEWAL OPTION



16.01           Upon any termination or expiration of this Agreement (or any
renewal franchise agreement if the renewal option described in Section 16.09 has
been exercised), and subject to the other terms of this Agreement, we may
establish, or authorize others to establish Restaurants in the Designated Area.


16.02           Upon any termination or expiration of this Agreement, (or any
renewal franchise agreement, if the renewal option is exercised), all rights
granted to you herein shall terminate and you shall:


A.           Immediately cease to operate the Restaurant under the System;


B.           Immediately cease to use any Confidential Information, the System,
the Standards and Specifications, the Operations Manuals, and the Trademarks and
other distinctive signs, symbols and devices associated with the System;


C.           Immediately deliver to us all Confidential Information and all
copies thereof (without regard to form or format), and all records, files,
instructions, correspondence, and all other materials related to operating the
Restaurant;


D.           Cancel any assumed name or equivalent registration which contains
any of the Trademarks or parts of Trademarks or any other name, service mark or
trademark of ours;


E.           Immediately pay to us within seven (7) days of the effective date
of the termination or expiration of this Agreement all Royalties, Advertising
Fund fees, and any other fee payable to us, with late payment charges, interest
and any other fees due to us;


F.           Immediately pay to us the actual and consequential damages, costs,
and expenses (including without limitation attorney fees and expert fees)
incurred by us as a result of your default;


 
35

--------------------------------------------------------------------------------

 
 
G.           Strictly comply with, observe and abide by all of the provisions
and covenants contained in this Section;


H.           Neither directly nor indirectly represent to the public that any
other business you may then own or operate, is or was operated as, or was in any
way connected to, the System;


I.           Not operate or do business under any name or in any manner which
might tend to give the general public the impression that you are operating a
Restaurant or any confusingly-similar business;


J.           Notify the telephone company and all telephone directory publishers
of the transfer of your use of any telephone, telecopy, or other numbers and any
telephone directory listings associated with any Trademark, as provided for us
in the Telephone Number Assignment in a form we prescribe.  If you fail to do
so, we can take whatever action is necessary, on your behalf consistent with
this Agreement and Telephone Number Assignment, to affect these events; and


K.           Immediately de-identify the Location and Restaurant under Section
16.04.


16.03           A.           You grant to us the option, exercisable by giving
written notice within thirty (30) days after any termination or expiration of
this Agreement (or any renewal franchise agreement if the renewal option is
exercised), to acquire (i) your rights and obligations under the Lease, or (ii)
your right, title and interest in or to the Location (if you own or possess such
right, title and interest other than rights as a tenant), together (in each
instance) with the furniture, fixtures and equipment, at fair market value
(based on the going-concern value as a Restaurant), free and clear of all liens,
encumbrances or claims, and subject to such other terms and conditions as are
usual and customary for such acquisitions.


B.           Without regard to whether we exercise our option set for the in
Section 16.03A, you grant to us the further option, to be exercised by giving
written notice within thirty (30) days after termination or expiration of this
Agreement, (or any renewal franchise agreement if the renewal option is
exercised), to purchase all or any portion of the items described in Section
16.04A at fair market value, free and clear of all liens, encumbrances or
claims, and subject to such other terms and conditions as are usual and
customary for such acquisitions.


C.           If we do not exercise our option under Section 16.03A, we shall
have and are hereby granted a right of first refusal with respect to the sale by
you of all or any portion of the furnishings, fixtures or equipment.  You shall
promptly notify us of any proposed sale and shall provide such information and
documents relating thereto as we may require.  Within thirty (30) days after
receipt of such notice, information and documents, we may notify you that we
intend to exercise our right of first refusal with regard to such furnishings,
fixtures and equipment upon the same terms and conditions.  If such transaction
shall not be consummated within a reasonable period of time after we have given
such notice, then our right of first refusal under this Section shall be a
continuing right and failure to exercise such right shall not constitute a
 
 
36

--------------------------------------------------------------------------------

 
 
waiver of any other provision of this Agreement, including such right of first
refusal with respect to future offers.


D.           If we exercise our option under Section 16.03A but the parties
cannot agree on the fair market value of your right, title, or interest in and
to the Location and the furniture, fixtures or equipment within fifteen (15)
days of the exercise of such option(s), we shall notify you of our designation
of an Appraiser to determine such fair market value and a copy of said appraisal
will be provided to you.  If the value is not agreed to by the parties within
ten (10) days after your receipt of the appraisal, you shall select and pay for
the services of a qualified Appraiser to appraise the property within fifteen
(15) days after the expiration of such ten (10) day period.  You shall provide
us with a copy of your appraisal.  If the value of all of the property is still
not agreed to within ten (10) days after the receipt of that appraisal from you,
then the two (2) Appraisers shall select a third Appraiser within the fifteen
(15) days thereafter whose determination of fair market value as to the property
to which a value has not yet been agreed to shall be final and binding.  The
cost of the third Appraiser shall be paid equally by you and us.  The purchase
price, less any sums otherwise due to us from you shall be paid to you at
closing which shall take place at our offices, or such other location as is
mutually agreed by the parties.  At such closing, the parties shall execute such
instruments of conveyance and/or transfer as reasonably required by us and
payment shall be made.  If we exercise our option under Section 16.03A,
possession of the Location shall transfer pursuant to Section 16.03A and the
Conditional Lease Assignment in a form we prescribe, even though the purchase
price for the furnishings, fixtures and equipment is not closed.


16.04           If we do not exercise our option to acquire the Lease or your
right, title and interest in and to the Location, you shall within thirty (30)
days after the expiration of our option make such alterations to the Restaurant
as may be necessary, in our reasonable judgment, to distinguish the appearance
of the Location from that of other Restaurants in the System, including without
limitation:


A.           Removal of all decorative memorabilia, including wall hangings;


B.           Removal of all trade dress;


C.           Removal of all proprietary decorative items as may be required by
the Operations Manuals;


D.           Removal or painting of all interior awnings and exterior and
interior walls to a solid color other than the color specified in the Operations
Manuals;


E.           Removal of all interior and exterior signage.


If we do not elect to purchase all or any portion of the furnishings, fixtures
or equipment which bear any Trademark or otherwise proprietary in nature, you
shall dispose of such furnishings, fixtures and equipment only in a manner to
which we have given our consent within the same period of time as required in
this Section for removal of all other furnishings, fixtures or equipment.


 
37

--------------------------------------------------------------------------------

 
 
16.05           Subsequent to any termination or expiration of this Agreement
(or any renewal franchise agreement if the renewal option is exercised), you
shall not:


A.           Use the Trademarks or any reproduction, counterfeit, copy or
colorable imitation of any of the Trademarks that could cause confusion, mistake
or deception as to source of origin or which could dilute our rights in and to
any of the Trademarks;


B.           Utilize any designation of origin, description or representation
which suggests an association or connection with us;


C.           Utilize the System or any part thereof; and


D.           For a period of sixty (60) months engage as an owner, shareholder,
partner, director, officer, employee, consultant, salesperson, representative,
or agent of, in any other capacity, in any Competing Business within:


(1)           The Designated Area as defined in Attachment 1 of this Agreement;


(2)           The geographic area encompassed by the Designated Area of any of
our Franchisees as of the date of termination or expiration of this Agreement;
or


(3)           A geographic area that is contained in a circle having a radius of
ten (10) miles outward from the boarders of the Designated Area as defined in
Attachment 2 of this Agreement or any other of our Franchisees as of the date of
the termination or expiration of this Agreement.


E.           Use in any way any Confidential Information.


16.06           Until all Payments are made and any damages, costs and expenses
incurred or suffered by us have been paid, we shall have, and you shall be
deemed to have granted, a lien against any and all of the furnishings, fixtures
and equipment, and your interest in the Lease and Location.


16.07           You and each Principal Owner shall, jointly and severally, pay
all costs and expenses, (including without limitation, reasonable attorney fees
and expert fees) incurred by us in connection with the successful enforcement of
this Section 16.  In the event that you fail to comply with this Section 16, we
may enter the Location, without being guilty of trespass or otherwise liable,
for the purpose of carrying out your obligations under this Section 16 at your
expense.


16.08           You, at our option, shall assign to us all rights to the
telephone numbers of the Restaurant consistent with the Telephone Number
Assignment.


16.09           This Agreement shall not automatically renew upon the expiration
of the Term.  You shall have the option to renew the Term of this Agreement for
a renewal term of ten (10) years if, and only if, each of the following terms
and conditions has been fully met to our satisfaction.
 
 
38

--------------------------------------------------------------------------------

 
 
If your compliance is not achieved prior to the expiration of the Term, you
shall not be entitled to continue the operation of the Restaurant beyond the
expiration of the Term, it being understood that your compliance is a condition
to the effectiveness of any renewal franchise agreement and the renewal term.


A.           You must give us written notice of your election to renew the Term
of this Agreement no later than one (1) year, but no earlier than three (3)
years, prior to the expiration of the Term of this Agreement.


B.           You must deliver evidence of control of the Location for the
renewal term.


C.           You must satisfy all of our then-current financial requirements
(including the analysis of net worth, debt-to-equity ratios and capitalization)
for a new Franchisee.  You must deliver certified financial statements for the
fiscal year preceding the date that you give us notice of your election to
exercise your renewal option, prepared by a Certified Public Accountant,
supported by income tax returns and such other documentation as we reasonably
request.  If a Principal Owner’s net worth is used to satisfy all or a portion
of the financial requirements for you, the Principal Owner must submit a current
certified financial statement.


D.           You must have satisfied all monetary obligations owed to us and our
affiliates.


E.           You must not be in default of and must have operated the Restaurant
in compliance with the Operations Manuals and the terms of this Agreement.


F.           The Location must be brought up to the then-current System
Standards and Specifications and reflect an acceptable System image.  As part of
these upgrades, you must (i) repair, upgrade or replace, at your expense, such
equipment, signage, interior and exterior décor items, fixtures, furnishings,
supplies, computers and other technology-driven systems, including hardware and
software, products and materials, required for the operation of the Restaurant
as we may reasonably require, (ii) obtain any new or additional equipment we
reasonably require in order for you to meet the then-current System Standards
and Specifications or to provide the Restaurant’s services by alternative means
such as through carry-out or delivery, and (iii) otherwise modernize the
Restaurant Location to reflect the then-current System Standards and
Specifications and image.


G.           You must submit to us all standard form information and
documentation reasonably requested by us as a basis for the issuance and
consummation of a franchise.  You, each of your Principal Owners and we must
execute a Mutual Release related to this Agreement.


H.           You must pay a franchise fee for the renewal term equal to Ten
Thousand Dollars ($10,000).


I.           You must execute and deliver to us, prior to the expiration of the
term, the then-current form of franchise agreement for the renewal term.   The
renewal franchise agreement shall be on the standard form of franchise agreement
being issued to new Franchisees entering the System.  The terms of the renewal
franchise agreement may be different than those terms
 
 
39

--------------------------------------------------------------------------------

 
 
included in this Agreement, including without limitation, higher Royalty and
Advertising Fund fees, higher local advertising requirements and a modification
to the Designated Area.


17.
INDEMNIFICATION



17.01           You and each Principal Owner will, at all times, indemnify and
hold harmless, to the fullest extent permitted by law, Our Indemnities from all
“Losses and Expenses” incurred in connection with any Action, suit, proceeding,
claim, demand, investigation or inquiry (formal or informal), or any settlement
thereof (whether or not a formal proceeding or Action has been instituted) which
arises out of or is based upon any of the following:


A.           The infringement, alleged infringement, or any other violation or
alleged violation by you or any Principal Owner of any patent, mark or copyright
or other proprietary right owned or controlled by third parties.


B.           The violation, breach or asserted violation or breach by you or any
Principal Owner of any contract, federal, state or local law, regulation,
ruling, standard or directive or any industry standard.


C.           Libel, slander or any other form of defamation of us or the System,
by you or any Principal Owner.


D.           The violation or breach by you or any Principal Owner of any
warranty, representation, agreement or obligation in this Agreement.


E.           Acts, errors or omissions of you or any of your agents, servants,
employees, contractors, partners, affiliates or representatives.


F.           Any and all liability that may arise as a result of your operation
of the Restaurant.


17.02           You and each Principal Owner agree to give us immediate notice
of any such Action, suit, proceeding, claim, demand, inquiry or investigation.


17.03           We shall at all times have the absolute right to retain counsel
of our own choosing in connection with any Action, suit, proceeding, claim,
demand, inquiry or investigation.  We shall at all times have the absolute right
to investigate any Action, suit, proceeding, claim or demand itself.


17.04           You and each Principal Owner shall indemnify Our Indemnities for
actual attorney fees, expenses, and costs incurred in connection with the
enforcement of our rights under Section 17.  This provision shall not be
construed so as to limit or in any way affect your indemnity obligations
pursuant to the other provisions of Section 17.


17.05           In the event that the exercise of our rights under Section 17
actually results in your insurer with respect to insurance required to be
maintained by you pursuant to Section 10 (hereinafter, the “Insurer”) refusing
to pay on a third-party claim, all causes of Action and legal
 
 
40

--------------------------------------------------------------------------------

 
 
remedies which you might have against the Insurer shall be automatically
assigned to us without the need for any further action on our or your part.  For
the purposes of Section 17, “actually results” means that, but for the exercise
of our rights under Section 17, the Insurer would not have refused to pay on
said third-party claim.


17.06           In the event that the exercise of our rights under Section 17
actually results in the Insurer refusing to pay on a third-party claim, you
shall be required to indemnify us for our attorney fees, expenses and costs
incurred in connection with that claim.


17.07           In the event that you encourage, request, or suggest that the
Insurer deny a claim, you shall indemnify us for our attorney fees, expenses and
costs in connection with that claim.


17.08           Subject to the provisions of Section 17.02. above, in order to
protect persons or property, or our reputation or goodwill, or the reputation or
goodwill of others, we may, at any time and without notice, as in our judgment
deems appropriate, consent or agree to settlements or take such other remedial
or corrective action as we deem expedient with respect to the Action, suit,
proceeding, claim, demand, inquiry or investigation if, in our sole judgment,
there are reasonable grounds to believe that:


A.           Any of the acts or circumstances enumerated in Section 17.01 above
have occurred; or


B.           Any act, error, or omission of you or any Principal Owner may
result directly or indirectly in damage, injury or harm to any person or any
property.


17.09           In addition to your indemnity obligations under Section 17.04.,
you and each Principal Owner shall indemnify us for any and all losses,
compensatory damages, exemplary or punitive damages, fines, charges, costs,
expenses, lost profits, settlement amounts, judgments, compensation for damages
to our reputation and goodwill, costs of or resulting from delays, financing,
costs of advertising material and media time/space, and costs of changing,
substituting or replacing the same, and any and all expenses of recall, refunds,
compensation, public notices and other such amounts incurred in connection with
the matters described, which result from any of the items set forth in Section
17.


17.10           We do not assume any liability whatsoever for acts, errors, or
omissions of those with whom you or any Principal Owner may contract, regardless
of the purpose.  You and each Principal Owner shall hold harmless and indemnify
us for all Losses and Expenses which may arise out of any acts, errors or
omissions of these third parties.


17.11           Under no circumstances shall we be required or obligated to seek
recovery from third parties or otherwise mitigate its losses in order to
maintain a claim against you or any Principal Owner.  You and each Principal
Owner agree that the failure to pursue such recovery or mitigate loss will in no
way reduce the amounts recoverable by us from you or any Principal Owner.
 
 
41

--------------------------------------------------------------------------------

 
 
18.
NOTICES



All notices required or desired to be given hereunder shall be in writing and
shall be sent by personal delivery, expedited delivery service, facsimile or
certified mail, return receipt requested to the addresses identified in
Attachment 1 to the Franchise Agreement (or such other addresses as designated
pursuant to this Section 18).


Notices posted by personal delivery, next day or same day expedited service or
given by facsimile shall be deemed given the next Business Day after
transmission.  Notices posted by certified mail shall be deemed received three
(3) Business Days after the date of posting.  Any change in the foregoing
addresses shall be effected by giving fifteen (15) days written notice of such
change to the other party.


19.
FORCE MAJEURE



No party shall be liable for any inability to perform resulting from acts of God
or other causes (other than financial inability or insolvency) beyond their
reasonable control; provided, however, that nothing herein shall excuse or
permit any delay or failure (i) to remit any Payment on the date due; or (ii)
for more than one hundred eighty (180) days.  The party whose performance is
affected by an event of force majeure shall, within three (3) days of the
occurrence of such event, give notice thereof to the other party setting forth
the nature thereof and an estimate of its duration.  Notwithstanding the
foregoing, if, through no fault of yours, the Restaurant is damaged or destroyed
by an event such that it cannot, in our judgment, reasonably be restored within
ninety (90) days thereafter, then you may, within sixty (60) days after such
event, apply for our consent to relocate and/or reconstruct the Restaurant,
which consent shall not be unreasonably withheld.  If you fail to make such
application, this Agreement shall be deemed terminated for cause.


20.
SEVERABILITY



20.01           Should any term, covenant or provision hereof, or the
application thereof, be determined by a valid, final, non-appealable order to be
invalid or unenforceable, the remaining terms, covenants or provisions hereof
shall continue in full force and effect without regard to the invalid or
unenforceable provision.  In such event, such term, covenant or provision shall
be deemed modified to impose the maximum duty permitted by law and such term,
covenant or provision shall be valid and enforceable in such modified form as if
separately stated in and made a part of this Agreement.  Notwithstanding the
foregoing, if any term hereof is so determined to be invalid or unenforceable
and such determination adversely affects, in our reasonable judgment, our
ability to realize the principal purpose of the Agreement or preserve its or our
rights in, or the goodwill underlying, the Trademarks, the System, or the
Confidential Information, we may terminate this Agreement upon notice to you.


20.02           Captions in this Agreement are for convenience only and shall
not affect the meaning or construction of any provision hereof.


 
42

--------------------------------------------------------------------------------

 


21.
INDEPENDENT CONTRACTOR



21.01           You are an independent contractor.  We do not operate your
business.  Nothing herein shall create the relationship of principal and agent,
legal representative, joint ventures, partners, employee and employer or master
and servant between the parties.  No fiduciary duty is owed by, or exists
between, the parties.


21.02           Nothing herein authorizes you or any Principal Owner to make any
contract, agreement, warranty or representation or to incur any debt or
obligation in our name.


22.
DUE DILIGENCE AND ASSUMPTION OF RISK



22.01           You and each Principal Owner (i) have conducted such due
diligence and investigation as each desire; (ii) recognize that the business
venture described herein involves risks; and (iii) acknowledge that the success
of such business venture is dependent upon the abilities of you and Principal
Owners.  WE EXPRESSLY DISCLAIM THE MAKING OF, AND YOU AND EACH PRINCIPAL OWNER
ACKNOWLEDGE THAT THEY HAVE NOT RECEIVED OR RELIED UPON, ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AS TO THE POTENTIAL PERFORMANCE OR VIABILITY OF
THE BUSINESS VENTURE CONTEMPLATED BY THIS AGREEMENT.


22.02           You and each Principal Owner have received, read and understand
this Agreement, the documents referred to herein and the Exhibits and Schedules
hereto.  You and each Principal Owner had ample time and opportunity to consult
with their advisors concerning the potential benefits and risks of entering into
this Agreement.


23.
ENFORCEMENT



23.01           We shall have the right to enforce by judicial process our right
to terminate this Agreement for the causes enumerated in Section 15, to prevent
or remedy a material breach of this Agreement by you or a Principal Owner if
such breach could materially impair the goodwill associated with our Trademarks
(including Actions with respect to the servicing of wholesale accounts), to
enforce our rights under the United States Trademark Act of 1946 (Lanham Act; 15
U.S.C. § 1050 et. seq), as amended, to enforce the confidentiality provisions of
this Agreement, to collect unpaid Royalties, Advertising Fees and any other fees
due and owing to us, and to enforce the Non-Competition provisions of this
Agreement.  We shall be entitled without bond to the entry of temporary
restraining orders and temporary and permanent injunctions enforcing the
aforementioned provisions.  If a court determines a bond is necessary, you or
Principal Owner agree that the bond shall be limited to not more than Five
Thousand Dollars ($5,000).  If we are successful in obtaining an injunction or
any other relief against you or Principal Owner, you or Principal Owner shall
pay us an amount equal to the aggregate of our costs of commencing and
prosecuting the Action, including, without limitation, reasonable attorney fees,
costs of investigation and proof of facts, court costs, other litigation
expenses and travel and living expenses.
 
 
43

--------------------------------------------------------------------------------

 


23.02           Except insofar as we elect to enforce this Agreement by judicial
process and injunction as provided above, all disputes and claims relating to
any provision hereof, to any specification, standard, operating procedure or
other obligation of us or our agents or the breach thereof (including, without
limitation, any claim that this Agreement, any provision thereof, any
specification, standard, operating procedure or any other obligation of you or
Principal Owner or us is illegal, unenforceable or voidable under any law,
ordinance or ruling) shall be settled by binding arbitration in the county of
our principal office.  Arbitration will be held in accordance with the United
States Arbitration Act (9 U.S.C. § 1 et. seq), if applicable, and the JAMS
Comprehensive Arbitration Rules and Procedures (or such rules relating to the
arbitration of disputes arising under Franchise Agreements).


23.03           Except with respect to matters for which we believe it necessary
to seek equitable relief or to collect Royalties or other amounts owing to us,
you or Principal Owner and us shall be required to enter into mediation of all
disputes involving this Agreement or any aspect of the relationship between them
for a minimum of four (4) hours prior to the initiation of any arbitration or
other Action or proceeding against the other party or any agent or affiliate of
the other party.  Upon written notice by either party to the other of the
initiating party’s desire to mediate, the party receiving the notice shall
select an independent entity that regularly provides mediation services to
franchisors and Franchisees to serve as mediator in the proceeding.  If the
party receiving the notice of intent to mediate does not provide the name of
such an organization within ten (10) Business Days from the date the notice of
intention to mediate is received, then the other party, at its option, may (i)
forego mediation of the issue(s) and commence legal Action, or (ii) select the
organization to provide mediation services.  If one party selects an
organization that is unwilling to serve as mediator, then the other party shall
select an organization.  Once the organization is designated and agrees to
accept the appointment as mediator, or if the designated organization is
unwilling to serve as mediator or does not meet the requirements of this
subparagraph, then the initiating party may designate such an
organization.  Once the organization is designated, the organization shall be
directed to schedule a mediation proceeding at a time mutually convenient to us
and you or Principal Owner.  The mediation shall be held within thirty (30) days
following receipt by the mediation organization of notification that its
services shall be retained.  If the parties cannot agree on a date for
mediation, then the mediation organization shall select a date it believes is
reasonable for the parties, given all of the alleged conflicts in dates.  The
actual mediator shall either be a person who has had at least ten (10) years of
experience as either Franchisee or franchisor (or as an officer of such an
entity) or in franchise law.  The parties shall equally share the cost of the
mediator.  The mediator shall select the location for the mediation, giving due
consideration to the location that will minimize the total expenses of the
mediation.  If you or Principal Owner fails or refuses to abide by the
provisions of this subparagraph and to engage in mediation as required herein,
and litigation or arbitration ensues between the parties, you or Principal Owner
shall be liable for all attorney fees incurred by us in such proceeding,
regardless of the outcome of the proceeding, and shall reimburse us on demand
for such costs.


23.04           Any arbitrator appointed must have at least ten (10) years’
experience in franchise matters and shall have the right to award or include in
any award the specific performance of this Agreement.  We and you or Principal
Owner acknowledge that judgment upon an arbitration award may be entered in any
court of competent jurisdiction and shall be binding,
 
 
44

--------------------------------------------------------------------------------

 
 
final and non-appealable.  During the pendency of any arbitration proceeding,
you or Principal Owner and we shall fully perform this Agreement.


23.05           If, after we or you or Principal Owner institute an arbitration
proceeding, one (1) or the other asserts a claim, counterclaim or defense, the
subject matter of which, under statute or current judicial decision is
nonarbitrable for public policy reasons, the party against whom the claim,
counterclaim or defense is asserted may elect to proceed with the arbitration of
all arbitrable claims, counterclaims or defenses or to proceed to litigate all
claims, counterclaims or defenses in a court having competent jurisdiction.


23.06           TO THE EXTENT EITHER PARTY IS PERMITTED TO ENFORCE THIS
AGREEMENT BY JUDICIAL PROCESS AND ELECTS TO DO SO, EACH OF THE PARTIES WAIVES
ITS RIGHT TO A TRIAL BY JURY.  THIS WAIVER SHALL APPLY TO ALL CAUSES OF ACTION
THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION INCLUDING, BUT NOT LIMITED TO,
CLAIMS RELATED WITH RESPECT TO THE ENFORCEMENT OR INTERPRETATION OF THIS
AGREEMENT, ALLEGATIONS OF STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD,
MISREPRESENTATION, OR SIMILAR CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL
ACTION INITIATED FOR THE RECOVERY OF DAMAGES BETWEEN US AND YOU OR PRINCIPAL
OWNER (INCLUDING ANY PRINCIPAL OWNERS OR GUARANTORS, IF APPLICABLE, AND
INCLUDING ACTIONS INVOLVING AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS OF OURS OR
YOURS) FOR BREACH OF THE FRANCHISE AGREEMENT.


23.07           We and you or Principal Owner (and the respective owners,
officers, affiliates and agents, if applicable) each agree to submit to the
exclusive jurisdiction of the state and federal courts of the state of our
principal place of business with respect to any litigation pertaining to this
Agreement or to any aspect of the business relationship between the parties,
even if additional persons are named as parties to such litigation.  No Action
or proceeding involving this Agreement or any aspect of the relationship between
the parties or their agents or affiliates shall be commenced by any party except
in the county of our principal place of business at the time that the litigation
is commenced, nor shall any such Action be transferred to any other
venue.  Notwithstanding the foregoing, if we are permitted to seek injunctive
relief under this Agreement, we may, at our option, bring such Action in the
county in which the Restaurant is located.


23.08           The parties agree they should each be able to settle, mediate,
litigate, arbitrate, or compromise disputes in which they are involved with
third parties, without having the disposition of such disputes directly affect
the contract or relationship between us and you or Principal Owner.  We and you
or Principal Owner therefore each agree that a decision of an arbitrator or
court of law in litigation to which one of them is not a party shall not in any
manner prevent the person that was a party to such Action from making similar
arguments, or taking similar positions, in any Action between us and you or
Principal Owner.  The parties therefore waive the right to assert that
principles of collateral estoppel prevent either of them from raising any claim
or defense in an Action between them as a result of such party having lost a
similar claim or defense in another Action.


 
45

--------------------------------------------------------------------------------

 
 
23.09           Except to the extent governed by the United States Trademark Act
of 1946 (Lanham Act; 15 U.S.C. § 1050 et. seq), as amended, this Agreement shall
be governed by the laws of the state of Michigan.  The parties agree, however,
that if the Restaurant is not located in Michigan, and if you are not a resident
of Michigan, the provisions of the Michigan Franchise Investment Law and the
regulations promulgated thereunder shall not apply to this transaction or this
Agreement.  Notwithstanding the foregoing, the parties recognize that if you are
a resident of a state that has a law specifically governing the sale and
operation of franchises of the type granted hereby to you, or if the Restaurant
is located in such a state, then while the foregoing paragraph shall still be
applicable, the franchise law of such other states shall also apply to this
transaction.  In that event, to the extent that the provisions of this Agreement
provide for periods of notice less than those required by such applicable law,
or provide for termination, cancellation, non-renewal or the like other than in
accordance with such applicable law, such provisions shall, to the extent that
such are not in accordance with such applicable law, be superseded by said law,
and we shall comply with such applicable law in connection with each of these
matters


23.10           All claims, except for monies due to us or your performance
under this Agreement, arising under this Agreement or from the relationship
between the parties are barred unless an Action is filed and timely served on
the opposing party within one (1) year from the date the party knew or should
have known of the facts creating the claim, except to the extent any applicable
law or statute provides for a shorter period of time to bring a claim or as
otherwise required by law.


24.
MISCELANEOUS



24.01           Time is of the essence to this Agreement.


24.02           There are no third-party beneficiaries to this Agreement except
for the remedy provided for breach of your or any Principal Owner's covenant
contained in Section 12.03C(1).


24.03           This Agreement may be executed in any number of counterparts
each of which when so executed shall be an original, but all of which together
shall constitute one (1) and the same instrument.


24.04           All references herein to the masculine, neuter or singular shall
be construed to include the masculine, feminine, neuter or plural, unless
otherwise suggested by the text.


24.05           This Agreement will become effective only upon execution hereof
by an Officer of ours.


24.06           You shall not use the words “Bagger Dave’s®” or “Bagger Dave’s
Legendary Burger Tavern™”, or any part thereof, as part of its corporate or
other name.


24.07           You and each Principal Owner acknowledge that each has received
a complete copy of this Agreement, the documents referred to herein and the
Exhibits hereto at least five (5) Business Days prior to the date on which this
Agreement was executed.  You and each Principal
 
 
46

--------------------------------------------------------------------------------

 
 
Owner further acknowledge that each has received the Franchise Disclosure
Document at least fourteen (14) days prior to the date on which this Agreement
was executed.


24.08           You and each Principal Owner, jointly and severally, personally
guarantee your performance of your obligations under this Agreement and must
execute the form of Guaranty attached as Exhibit E to the Franchise Disclosure
Document.  Any person or entity that at any time after the date of this
Agreement becomes a Principal Owner pursuant to the provisions of this Agreement
must execute the form Guaranty within ten (10) days from the date such person or
entity becomes a Principal Owner, provided, however, that any person or entity
who becomes a Principal Owner shall automatically acquire all of the obligations
of a Principal Owner under this Agreement at the time that such person or entity
becomes a Principal Owner.


24.09           Notwithstanding anything to the contrary contained in this
Agreement, if you are developing pursuant to the terms of an Area Development
Agreement, you are bound to the development obligations contained in the
Development Schedule, which is incorporated herein by reference.


25.
ENTIRE AGREEMENT



This Agreement and the Exhibits, Addenda and Schedules hereto and the Franchise
Disclosure Document constitute the entire agreement between us, you and the
Principal Owners concerning the subject matter hereof.  All prior agreements,
discussions, representations, warranties and covenants are merged herein. THERE
ARE NO WARRANTIES, REPRESENTATIONS, COVENANTS OR AGREEMENTS, EXPRESS OR IMPLIED,
BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, EXCEPT THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT. EXCEPT THOSE PERMITTED TO BE MADE
UNILATERALLY BY US HEREUNDER, NO AMENDMENT, CHANGE OR MODIFICATION VARIANCE FROM
THIS AGREEMENT SHALL BE BINDING ON EITHER PARTY UNLESS MUTUALLY AGREED TO BY US
AND YOU AND EXECUTED IN WRITING.


26.
DEFINITIONS



As used in this Agreement the following words and phrases shall have the
meanings attributed to them in this Section:


Action - any cause of action, suit, proceeding, claim, demand, investigation or
inquiry (whether a formal proceeding or otherwise) asserted or instituted by a
third party with respect to which the indemnity described in Section 17 applies.


Agreement - this Franchise Agreement.


Appraiser(s) - one or more independent third parties selected by the parties to
this Agreement in accordance with the terms and conditions hereof.


 
47

--------------------------------------------------------------------------------

 
 
Business Days - Each day except Saturday, Sunday and United States Government
legal holidays.


Commencement Date – as provided in Attachment 1.


Competing Business - a restaurant business offering the same or similar
products, including hamburgers, French fries, or other Menu Items, including any
casual/fast-casual, quick-serve, full-service, take-out, or delivery restaurant
concept.


Confidential Information - all data or facts, not available to the public or
which do not become available to the public, which data and facts shall include
but not be limited to all memoranda, notes, disks, financial statements,
trademarks, trade dress, copyrights, logos, signage, blueprints, sketches,
recipes, methods, processes, designs, plans, property, reports, documents,
analytical tools, business plans, business contacts, information regarding
operations, manufacturing, administration, merchandising, marketing, costing,
and production information and all extracts and copies thereof prepared by
either party or its officers, agents, employees, attorneys, representatives, or
consultants, which when used together as they relate to the System reasonably
represent an entity employing the System, which is disclosed to or acquired by
you directly or indirectly from us in the course of activities related to the
development of a business relationship between you and us, or which is obtained
by you through an inspection or tour of our offices, facilities, or restaurants
or the restaurants of our Franchisees.


Control Person - an individual designated and described in Attachment 1 who
shall devote his full time and attention to the franchise relationship and who
is designated to bind the Franchisee.


Designated Area - the geographical area described in Attachment 1; provided,
however, the Designated Area shall not include any enclosed malls, institutions
(such as hospitals or schools), airports, airport properties, parks (including
theme, entertainment or amusement parks), casinos, military bases and sports
arenas otherwise located within the Designated Area, nor a specifically
identified restricted area surrounding any Restaurant located within the
Designated Area as of the date of this Agreement nor shall it be deemed to
convey any exclusivity with respect to the use of the Trademarks.


Development Materials - a description of the Location, a feasibility study
(including, without limitation, demographic data, photographs, maps, artists'
renderings, site plans, a copy of the Lease, and documentation indicating your
prospects to acquire the Location) and such other information related to the
development of the Location as we reasonably request.


Event of Default - as defined in Section 15.


Franchisee - if not the individual executing this Agreement, the business entity
disclosed in Attachment 2.


 
48

--------------------------------------------------------------------------------

 
 
Franchisee Designate - an individual designated as described in Attachment 1 who
shall devote his full time and best efforts to the management and supervision of
(i) your duties and obligations hereunder; and (ii) the operation of the
Restaurant.


Gross Sales – For the purposes of this Agreement, “Gross Sales shall mean:


a.           The entire amount of the actual sales price before any discount
(e.g., employee discount promotional or “comp” sales), whether for cash or other
consideration, of all sales of food, beverages, merchandise, and services in or
from the Restaurant, or pursuant to your rights under this Agreement, including
but not limited to revenues derived from catering food shows, fairs, offsite
deliveries, or orders;


b.           All deposits not refunded to purchasers;


c.           Orders taken, although such orders may be filled elsewhere; and


d.           Payments to you by a concessionaire, Franchisee or person otherwise
in the Restaurant with our consent.


Gross Sales shall not include:


a.           The amount of returns to shippers or manufacturers;


b.           The amount of any cash or credit refunds made upon any sale where
part or all of the food, beverages, merchandise or service sold is later
returned by the customer and accepted by you;


c.           Receipts from sales of furniture, trade fixtures or other
extraordinary sales (unless bearing any Marks) not made in the ordinary course
of business; and


d.           Any sales or value added tax required by and duly constituted
taxing authority which are separately accounted for and collected on behalf of
the taxing authority by you directly from your customers and paid by you to the
taxing authority.


Lease - the proposed agreement or document (including, without limitation, any
Lease, deed, contract for sale, contract for deed, land contract, management
contract, license, or other agreement purporting to grant any right, title, or
interest in or to the Location) pursuant to which you shall occupy or acquire
rights in any Location.


Location - the proposed location of the Restaurant.


Losses and Expenses - all compensatory, exemplary or punitive damages, fines,
charges, costs, expenses, lost profits, reasonable fees of attorneys and other
engaged professionals, court costs, settlement amounts, judgments, costs of or
resulting from delays, financing, costs of advertising material and media
time/space, and costs-of changing, substituting or replacing the same, and
 
 
49

--------------------------------------------------------------------------------

 
 
any and all expenses of recall, refunds, compensation, public notices and other
such amounts incurred in connection with the matters described in Section 17.


Manager(s) - managers, other than the Franchisee Designate, required for the
management, operation, supervision and promotion of the Restaurant pursuant to
the terms hereof and the Franchise Agreement under which the Restaurant is
operated.


Menu Items – Any and all food and beverage products required to be provided to
customers as provided by the Operations Manual and prepared in accordance with
specified recipes, cooking techniques and procedures pursuant to the System.


Operations Manuals – Our confidential operating manuals, as amended from time to
time in our sole discretion, which contain the instructions, requirements,
standards, specifications, methods and procedures for the operation of the
Restaurant including without limitation, (i) those relating to the selection,
purchase, service and sale of all products and services sold at the Restaurant;
(ii) those relating to the maintenance and repair of the Restaurant, buildings,
grounds, equipment, signs, interior and exterior décor items, fixtures and
furnishings; (iii) those relating to employee apparel and dress, accounting,
bookkeeping, record retention and other business systems, procedures and
operations; and (iv) the purchase, storage, and preparation of all Menu Items.


Our Indemnities – Us, our directors, officers, employees, agents, members,
affiliates, successors and assigns, Parent, affiliates, subsidiaries, and the
respective directors, officers, employees, agents, shareholders, members,
affiliates, and successors and assigns of each.


Other Concepts - Retail, wholesale, restaurant, bar, tavern, take-out or any
other type of business involving the production, distribution or sale of food
products, beverages, services, merchandise or other items that do not use one,
some or all of the Trademarks or other names or markets but may utilize some
part of or similar components of the System pursuant to which a Bagger Dave’s
Legendary Burger Tavern™ Restaurant is operated.


Parent – AMC Burgers, Inc. and Diversified Restaurant Holdings, Inc.


Payments - all transfers of funds from you to us, including, without limitation,
the Franchise Fee, Royalty, Advertising Fund fee and reimbursement of expenses.


Principal Owner(s) - the persons listed on Attachment 2, who are (and such other
persons or entities to whom we shall consent from time to time) the record and
beneficial owners of, and have the right to vote their respective interests
(collectively 100%) of your equity interests or the securities or partnership
interest of any person or entity designated by us which owns or controls a
direct or indirect interest in your equity interests of the Franchisee.


Publicly - Held Entity - a corporation or other entity whose equity securities
are (i) registered pursuant to applicable law; (ii) widely held by the public;
and (iii) traded on a public securities exchange or over the counter pursuant to
applicable law.


 
50

--------------------------------------------------------------------------------

 
 
Restaurant - restaurants operated in accordance with the System under the
registered service marks “Bagger Dave’s Legendary Burger Tavern™” or “Bagger
Dave’s®”.


Standards and Specifications - our Standards and Specifications, as amended from
time to time by us, in our sole discretion, contained in, and being a part of,
the Confidential Information pursuant to which you shall develop and operate the
Restaurant in the Designated Area.


System - a unique, proprietary system developed and owned by us (which may be
modified or further developed from time to time in our sole discretion) for the
establishment and operation of full-service restaurants under the Trademarks,
which includes, without limitation, a distinctive image consisting of exterior
and interior design, decor, color scheme and furnishings; special recipes, Menu
Items and full service bar; uniform standards, products, services and
specifications; procedures with respect to operations, inventory and management
control (including accounting procedures and policies); training and assistance;
and advertising and promotional programs.


Trademarks - certain trademarks, trade names, trade dress, service marks,
emblems and indicia of origin designated by us from time to time for use in
connection with the operation of the Restaurant pursuant to the System in
the  Designated Area, including, without limitation, “Bagger Dave’s Legendary
Burger Tavern™” or “Bagger Dave’s®”.


Transfer - the sale, assignment, conveyance, license, devise, bequest, pledge,
mortgage or other encumbrance, whether direct or indirect, of (i) this
Agreement; (ii) any or all of your rights or obligations herein; or (iii) any
interest in any equity interest, including the issuance of any new equity
interests.


Transferee Owner(s) - the owner of any and all record or beneficial interest in
the capital stock of, partner’s interest in, or other equity or voting interest
in any transferee of a Transfer occurring pursuant to the terms of Section 13.








Signature Page to Follow


 
51

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.


FRANCHISEE (For a business entity)
 
BD’S RESTAURANT GROUP, LLC
 
By: /s/ Bill Zellmer
 
Name: Bill Zellmer
 
Title: Member
 
Date: 11/17/11
 
 
By: /s/ Lonnie Griggs
 
Name: Lonnie Griggs
 
Title: Member
 
Date: 11/17/11
BAGGER DAVE’S FRANCHISING CORPORATION
 
 
By: /s/ T. Michael Ansley
 
Name:  T. Michael Ansley
 
Title: President & CEO
 
Date: 11/17/11



 
52

--------------------------------------------------------------------------------

 


ATTACHMENT 1


TO THE FRANCHISE AGREEMENT BETWEEN
BAGGER DAVE’S FRANCHISING CORPORATION
AND
BD’S RESTAURANT GROUP, LLC


DATED 11/17/11, 2011




FRANCHISEE'S DESIGNATED AREA AND LOCATION


A.
Description of Franchisee's Designated Area. Franchisee’s Designated Area shall
be defined as that area within the following borders or as depicted in the
attached map:



Cape Girardeau County in MO; Jackson & Williamson Counties in IL; McCracken &
Warren Counties in KY; Montgomery County in TN; Vanderburgh County in


B.           Location of Restaurant. We hereby approve the location of the
Restaurant as:


2106 William St. #300 in Cape Girardeau, Missouri 63701


C.           Initial Franchise Fee.  The Initial Franchise Fee is $30,000.00.


D.
Franchisee Designate.  The Franchisee Designate and contact information for
purposes of this Franchise Agreement is:



Name
 
 
Bill Zellmer
Address
 
 
2024 Watson
City, State, Zip code
 
 
Jackson, MO 63755
Phone Number
 
 
573-204-3123
Email Address
 
 
billzellmer@charter.net



 
53

--------------------------------------------------------------------------------

 
 
E.           Control Person.  The Control Person and contact information for
purposes of this Franchises Agreement is:


Name
 
 
Bill Zellmer
Address
 
 
2024 Watson
City, State, Zip code
 
 
Jackson, Missouri 63755
Phone Number
 
 
573-204-3123
Email Address
 
 
billzellmer@charter.net



F.           Notice.  Addresses for Notice pursuant to Section 18 of the
Franchise Agreement shall be as follows:
 

if to You or any Principal Owner:  Bill Zellmer
2024 Watson
Jackson, MO 63755
Facsimile No.: 573.204.3123
    if to Us:  Bagger Dave’s Franchising Corporation
27680 Franklin Road
Southfield, Michigan  48034
Facsimile No.: (866) 737-8689
   
with a copy to:
(does not constitute notice)
Mark J. Burzych
Fahey Schultz Burzych Rhodes PLC
4151 Okemos Road
Okemos, MI 48864
Facsimile No.: (517) 381-5051

 
G.           Commencement Date.  The Commencement Date of the Franchise
Agreement is


_________________________________________.






Signature Page to Follow
 
 
54

--------------------------------------------------------------------------------

 

This Attachment 1 is current and complete as of 11/17/11, 2011.


FRANCHISEE (For a business entity)
 
BD’S RESTAUANT GROUP, LLC
 
By: /s/ Bill Zellmer
 
Name: Bill Zellmer
 
Title: Member
 
Date: 11/17/11
BAGGER DAVE’S FRANCHISING CORPORATION
 
 
By: /s/ T. Michael Ansley
 
Name: T. Michael Ansley
 
Title: President & CEO
 
Date: 11/17/11





By: /s/ Lonnie Griggs


Name: Lonnie Griggs


Title: Member


 
55

--------------------------------------------------------------------------------

 
 
ATTACHMENT 2


TO THE FRANCHISE AGREEMENT
BETWEEN BAGGER DAVE’S FRANCHISING CORPORATION
AND BD’S RESTAURANT GROUP, LLC


DATED 11/17/11, 2011


Franchisee and its Principal Owners


This form must be completed by you, if you have multiple owners or if you or
your Restaurant is owned by a business organization (like a corporation,
partnership or limited liability company).  We are relying on its truth and
accuracy in awarding the franchise to you.


1.           Form of Owner.  You are a (check one):
 

(a)           General Partnership o (b)           Corporation        o
(c)           Limited Partnership  o (d)           Limited Liability Company x
(e)           Other  o

Specify:                      _________________________________________________________________


You are formed under the laws of Missouri.


2.           Business Entity.  You were incorporated or formed on October, 2011
under the laws of the State of Missouri.  You have not conducted business under
any name other than your corporate, limited liability company or partnership
name.  The following is a list of all persons who have management rights and
powers (e.g., officers, managers, partners, etc.) and their positions are listed
below:


Name of Person
Position(s) Held
 
 Bill Zellmer
 
 Member
 
 Lonnie Griggs
 
 Member
 
 
 
 
 
 



3.           Owners.  The following list includes the full name and mailing
address of each person who is one of your owners and fully describes the nature
of each owner's interest.  Attach additional sheets if necessary.
 
 
56

--------------------------------------------------------------------------------

 


Name
Address
Description and Quantity of Ownership Interest
Office Held
 
Bill Zellmer
 
2024 Watson, Jackson, MO 63755
 
50%
 
Member
 
Lonnie Griggs
 
110 Masterson, Jackson, MO 63755
 
50%
 
Member
 
 
 
     
 
 
     
 
 
     
 
 
   



4.           Governing Documents.  Attached are copies of the documents and
contracts governing the ownership, management and other significant aspects of
the business organization (e.g., articles of incorporation or organization,
partnership or shareholder agreements, etc.) of BD’S RESTAURANT GROUP, LLC.


5.           Assumed Name Authorization.  You are authorized to operate the
Restaurant and your Business Entity under the following assumed name and you are
authorized to file the appropriate business forms with the state or local
governmental body consistent with this authorization.


BD’S RESTAURANT GROUP, LLC


This Attachment 2 is current and complete as of 11/17/11, 2011.










Signature Page to Follow
 
 
57

--------------------------------------------------------------------------------

 


FRANCHISEE (For a business entity)
 
BD’S RESTAURANT GROUP, LLC
 
By: /s/ Bill Zellmer
 
Name: Bill Zellmer
 
Title: Member
 
Date: 11/17/11
 





By: /s/ Lonnie Griggs


Name: Lonnie Griggs


Title: Member


 
58

--------------------------------------------------------------------------------

 


ATTACHMENT 3




TO THE FRANCHISE AGREEMENT BETWEEN
BAGGER DAVE’S FRANCHISING CORPORATION
AND
BD’S RESTAURANT GROUP, LLC


DATED: 11/17/11, 2011


FRANCHISEE ACKNOWLEDGEMENTS


Franchisee understands and agrees that it is unlawful and a criminal offense to
duplicate or reproduce any copyrighted materials.


BZ LG Initials
 
 
1.
Franchisee acknowledges that it has conducted an independent investigation of
the business licensed by this Agreement, that it has had an adequate opportunity
to be advised by advisors of its own choosing regarding all pertinent aspects of
this Agreement and the franchise relation created by it, that the business
venture contemplated by this Agreement involves business risks, and that the
success of the business will be largely dependent upon the abilities and efforts
of Franchisee as an independent businessperson or upon the abilities of the
Principal Owners, if the Franchisee is a business entity.  Franchisee
understands that Franchisor makes no express or implied warranties or
representations, guarantees or assurances that Franchisee will achieve any
degree of success in operation of the Restaurant and, while Franchisor will
provide Franchisee with training, advice, and consultation as provided in this
Agreement, success in the operation depends ultimately on Franchisee and on
other factors including, but not limited to,  location, marketing, regional
tastes and preferences, economic conditions, financial considerations and
competition.



BZ LG Initials
 
FRANCHISEE RECOGNIZES THAT FRANCHISOR HAS ENTERED INTO THIS AGREEMENT IN
RELIANCE UPON AND IN RECOGNITION OF THE FACT THAT FRANCHISEE AND ITS CONTROL
PERSON AND FRANCHISEE DESIGNATE SHALL HAVE FULL RESPONSIBILITY FOR THE
MANAGEMENT AND OPERATION OF THE BUSINESS LICENSED BY THIS AGREEMENT, AND THAT
THE AMOUNT OF PROFIT OR LOSS RESULTING FROM THE OPERATION OF THE BUSINESS WILL
BE DIRECTLY ATTRIBUTABLE TO THE PERFORMANCE OF FRANCHISEE.


BZ LG Initials
 
 
59

--------------------------------------------------------------------------------

 

All information provided Franchisor in connection with the approval of
Franchisee as a Franchisee and the Restaurant Location is truthful and accurate.


BZ LG Initials
 
Franchisee acknowledges that it received Franchisor’s Franchise Disclosure
Document and a standard form Franchise Agreement at least fourteen (14) days
before the date of its execution by Franchisee and the payment of any fees to
Franchisor.  Franchisee further acknowledges that it received this Agreement in
the form actually executed at least seven (7) days before the date of its
execution by Franchisee.


BZ LG Initials
 
Franchisee acknowledges that this Agreement requires arbitration of disputes in
the city in which Franchisor is headquartered at the time of initiation of the
arbitration; that an exception to this requirement is Franchisor’s right to
bring a court Action for injunctive relief for specified matters; that the
exclusive venue and jurisdiction for any court Action is the city in which
Franchisor is headquartered at the time litigation is initiated; and that
Franchisor and Franchisee waive the right to a jury, to punitive damages, to
collateral estoppel, and to bring multi-plaintiff, consolidated, collective or
class-wide Actions; and that a one-year statute of limitations applies to claims
between the parties subject to specified exceptions.


BZ LG Initials




 




Signature Page to Follow


 
60

--------------------------------------------------------------------------------

 


FRANCHISEE (For a business entity)
 
BD’S RESTAURANT GROUP, LLC
 
By: /s/ Bill Zellmer
 
Name: Bill Zellmer
 
Title: Member
 
Date: 11/17/11
 
 
By: /s/ Lonnie Griggs
 
Name: Lonnie Griggs
 
Title: Member
 
Date: 11/17/11
 



 
61

--------------------------------------------------------------------------------

 
 
Appendix A to the Franchise Agreement
 
 
ELECTRONIC FUNDS TRANSFER (EFT) AUTHORIZATION
 
Bagger Dave’s Franchising Corporation
 
Automatic Debit of Amount Due to Franchisor
 
Restaurant:                     2106 William St. #300, Cape Girardeau, MO 63701
 
I, the authorized representative and agent for the Restaurant for the account
identified below referenced, authorize BAGGER DAVE’S FRANCHISING CORPORATION
(referred to as "Franchisor") to debit on every Tuesday from Franchisee’s bank
account, the amount of Royalty and Advertising Fee due to the Franchisor based
on Gross Sales of the above referenced BAGGER DAVE’S LEGENDARY BURGER TAVERN™
Restaurant, and any Late Fees or Interest, for each and every preceding week,
ending on Sunday, and any other fee that may be due and owing to Franchisor.  I
also authorize BAGGER DAVE’S FRANCHISING CORPORATION to debit any other fees
associated with the Restaurant including but not limited to the advertising fund
fee, the required local advertising expenditures not incurred, as well as any
other fees that may become due to Franchisor.
 
Franchisee Bank Information:  Attach blank copy of check
 
Bank Name
 
Bank Address
 
Account Name
 
Account Number
 
ABA Routing Number
 



FRANCHISEE:  BD’s Restaurant Group, LLC
                 
By: /s/ Bill Zellmer                                 
    Date:  11/17/11  
       Bill Zellmer
       Its:  Authorized Representative
   
 
 

 
By: /s/ Lonnie Griggs                           
    Date:   11/17/11  
       Lonnie Griggs
       Its:  Authorized Representative

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix B to Franchise Agreement


TELEPHONE NUMBER ASSIGNMENT


THIS ASSIGNMENT is made and entered into by and between Bagger Dave’s
Franchising Corporation, ("Bagger Dave’s") of 27680 Franklin Road, Southfield,
Michigan  48034, and BD’S Restaurant Group, LLC located at 2024 Watson Jackson,
Missouri 63755, hereinafter referred to as "Franchisee".


WHEREAS, Franchisee has obtained a franchise from Bagger Dave’s for the
operation of an "Bagger Dave’s Legendary Burger Tavern®" Restaurant using Bagger
Dave’s Trademarks and System as those terms are used in a Franchise Agreement
dated the 17th day of November, 2011 (hereinafter referred to as the "Franchise
Agreement");


WHEREAS, in consideration of Bagger Dave’s granting the franchise to Franchisee,
Franchisee agreed in the Franchise Agreement to execute an assignment to Bagger
Dave’s of its telephone number upon the termination or expiration without
renewal of the Franchise Agreement, or transfer of the Franchise Agreement;


NOW THEREFORE, it is hereby agreed as follows:


1.           Telephone Information.  Franchisee represents and warrants that the
telephone number(s) set forth in the attached Exhibit "A," from time to time,
shall constitute all of the telephone numbers to be used in its advertising and
marketing of its "Bagger Dave’s®" Restaurant licensed by the above referenced
Franchise Agreement.  It is hereby agreed that this assignment covers not only
the telephone numbers set forth in Exhibit "A," but also any other telephone
number used by Franchisee in its advertising or marketing of its "Bagger
Dave’s®" Restaurant.


2.           Assignment.  Franchisee hereby assigns to Bagger Dave’s all of its
right, title and interest in and to the telephone numbers described above in
Paragraph 1 effective upon the expiration without renewal or termination of the
Franchise Agreement.


3.           Consent.  Franchisee hereby consents and authorizes any and all
telephone companies, telephone directory services, and other public or private
business containing, using, or authorizing any of the telephone numbers
described above in Paragraph 1 to immediately recognize this assignment upon
receipt of written notice from Bagger Dave’s.  Such companies and services shall
construe this Assignment as Franchisee's immediate cancellation and surrender of
the numbers in Exhibit A, thereby permitting the immediate re-assignment of the
numbers by said companies and services to Bagger Dave’s.  A copy of this
Assignment, certified by an officer of Bagger Dave’s, is agreed to be as valid
and binding as the original.
 
4.           Notice. Bagger Dave’s shall give notice of its acceptance of the
assignment of the telephone numbers pursuant to this agreement by either
delivering them personally or sending them by first class, certified or
registered mail with postage fully paid and depositing them in a depository of
the United States Postal Service.  Notices shall be given to Franchisee and to
all other telephone companies and other businesses who are to recognize the
assignment.  All notices to Franchisee shall be addressed to the address
indicated in this Agreement, or to any subsequent address of which Bagger Dave’s
is notified in writing and shall be effective on the date sent by Bagger
Dave’s.  Any notice delivered by mail in the manner set forth above shall be
deemed delivered and received 2 days after mailing.
 
 
 

--------------------------------------------------------------------------------

 


5.           Cooperation.  Franchisee shall cooperate with Bagger Dave’s,
including but not limited to, executing any and all documents reasonably
necessary to effectuate this Assignment, and to cause the telephone company or
companies to recognize this Assignment.  Franchisee’s failure to sign any
required documents within 2 business days of Notice, Franchisee hereby appoints
Bagger Dave’s as its lawful attorney in fact to sign on Franchisee’s behalf any
and all documents necessary to effectuate the assignment of the telephone
numbers listed in Exhibit “A” to Bagger Dave’s.  This power, coupled with an
interest, is given as security for the rights and privileges given to Franchisee
under the Franchise Agreement by Bagger Dave’s.


6.           Proration.  All telephone charges, including charges for classified
advertising in the telephone directory, shall be prorated as of the time of
Assignment, with Franchisee paying for all charges prior to the effectiveness of
the assignment, and Bagger Dave’s paying for all charges incurred thereafter.


 IN WITNESS WHEREOF, the parties have entered into this agreement on the 17th
day of November, 2011.
 

   
BAGGER DAVE’S FRANCHISING CORPORATION


/s/ T. Michael Ansley         
By:    T. Michael Ansley
Its:    President & CEO

 
Subscribed and sworn to before me, a Notary Public, this 17th day of November
2011.
 

   
Kathleen Marie Howe, Notary Public
Wayne County, Michigan acting in Oakland County
My Commission Expires: 05-22-2017

 

   
[FRANCHISEE]


/s/ Bill Zellmer           
By:  Bill Zellmer
Its:   Member

 
Subscribed and sworn to before me, a Notary Public, this 14th day of November,
2011.
 

   
Diane D. Duncan, Notary Public
Scott County, unknown
My Commission Expires: 05-22-2014

 

   
/s/ Lonnie Griggs           
By:  Lonnie Griggs
Its:  Member

 
Subscribed and sworn to before me, a Notary Public, this 14th day of November,
2011.
 

   
Diane D. Duncan, Notary Public
Scott County, unknown
My Commission Expires: 05-22-2014

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix C to the Franchise Agreement


CONDITIONAL ASSIGNMENT OF LEASE


THIS AGREEMENT is made and entered into between Bagger Dave’s Franchising
Corporation, a Michigan corporation ("Bagger Dave’s"), located at 27680 Franklin
Road, Southfield, Michigan  48034 and BD’S  Restaurant Group, LLC located at
2024 Watson, Jackson, Missouri 63755, ("Franchisee").


WHEREAS, Bagger Dave’s and Franchisee have executed a Franchise Agreement on the
17th day of November, 2011 (“Franchise Agreement”) for the establishment of an
Bagger Dave’s Restaurant to be operated pursuant to Bagger Dave’s Trademarks as
that term is defined in the Franchise Agreement.


WHEREAS, the Franchise Agreement requires the execution of this Conditional
Assignment of Lease Rider if the real estate for the establishment of the Bagger
Dave’s® Restaurant is leased by the Franchisee;


WHEREAS, Franchisee proposes to enter into a real estate lease for the premises
of the Restaurant to be operated pursuant to the Franchise Agreement with
_______________________________ (“Landlord”), which lease is dated the ______
day of _____________________ 20____, a copy of which is attached hereto (as
Exhibit "A") and which is incorporated herein by reference (hereinafter referred
to as the "Real Estate Lease").


NOW THEREFORE, it is hereby agreed as follows:


1.         Conditional Assignment.  Franchisee hereby assigns to Bagger Dave’s
all of Franchisee's right, title, and interest in and to the Real Estate Lease,
including any and all rights or options of Franchisee to extend, renew, or
purchase the leased property through a right of first refusal or otherwise upon
the occurrence of any of the following:


A.           Termination of Franchise Agreement.  Upon termination or expiration
without renewal of the Franchise Agreement, Bagger Dave’s shall have the option
to accept the assignment of the Real Estate Lease pursuant to this Conditional
Assignment of Lease by giving the notice prescribed by this Conditional
Assignment of Lease, in which case it is agreed the Real Estate Lease shall
remain in effect as to Bagger Dave’s.


B.           Termination of Real Estate Lease.  Upon termination of the Real
Estate Lease as to Franchisee or termination of Franchisee’s possession rights
under the Real Estate Lease, whether by Franchisee's default under Real Estate
Lease or otherwise, Bagger Dave’s shall have the option to accept the assignment
of the Real Estate Lease pursuant to this Conditional Assignment of Lease by
giving the notice prescribed by this Conditional Assignment of Lease, in which
case it is agreed the Real Estate Lease shall remain in effect as to Bagger
Dave’s.


C.           Franchisee Right to Assign.  At Franchisee's discretion, Franchisee
may assign Real Estate Lease to Bagger Dave’s, and Bagger Dave’s may accept such
assignment, at any time.


2.           Effect of Assignment.  Upon Bagger Dave’s exercise of its option to
take the above-described assignment:


A.           Franchisee shall remain liable under the provisions of the Real
Estate Lease, including without limitation, that Franchisee shall remain liable
for any amounts owing, or any other default occurring, prior to the effective
date of assignment.
 
 
 

--------------------------------------------------------------------------------

 


B.           Bagger Dave’s shall succeed to all of Franchisee's rights, options,
and obligations under the Real Estate Lease commencing with the effective date
of the assignment and shall have the right to transfer or assign the Real Estate
Lease to another Bagger Dave’s® franchisee without the need to seek consent from
the Landlord.  Bagger Dave’s transfer to another Bagger Dave’s® franchisee
relieves Bagger Dave’s from any further liability under the Real Estate Lease.


3.           Notice of Franchisee's Default.


A.           Landlord's Notice.  Landlord shall provide Bagger Dave’s notice of
any default under the Real Estate Lease.  Bagger Dave’s shall have the option
(but not obligation) to cure any default should Franchisee fail to cure the
default within the period in which Franchisee has to cure the default.  At the
expiration of Franchisee's period within which Franchisee has to cure any
default, Bagger Dave’s shall then have 15 days in which to make its decision to
cure.  Bagger Dave’s may cure Franchisee's default without exercising its option
to accept assignment of the Real Estate Lease and, in such event, Landlord
agrees to accept Bagger Dave’s cure as if made timely by Franchisee.  Landlord
shall give Bagger Dave’s written notice at least 30 days prior to the
termination of the Real Estate Lease, termination of Franchisee’s right of
possession, expiration without renewal, or date of re-entry or
repossession.  Bagger Dave’s shall have 30 days after written notice from
Landlord to exercise this option to accept assignment of the Real Estate
Lease.  Bagger Dave’s may exercise its option to accept assignment of the Real
Estate Lease by written notice to the Landlord, and the assignment shall be
effective on the date of written notice to the Landlord from Bagger Dave’s
accepting assignment of the Real Estate Lease.  It is hereby agreed that
Landlord may rely solely upon the written notice received from Bagger Dave’s as
to Bagger Dave’s acceptance of this assignment of the Real Estate Lease, and
Franchisee hereby releases the Landlord from any liability for relying upon such
notice and shall hold the Landlord harmless from any and all liability to Lessee
for any action Landlord may take in such reliance.


B.           Bagger Dave’s Notice.  Bagger Dave’s shall give Landlord copies of
any or all notices of termination given to Franchisee pursuant to the Franchise
Agreement, and if Bagger Dave’s desires to exercise its option to accept the
assignment of the Lease in the event of Franchisee's failure to cure the default
of the Franchise Agreement, Bagger Dave’s shall provide Landlord with a written
notice on or before the date of termination of the Franchise Agreement.  It is
hereby agreed that Landlord may rely solely upon the written notice received
from Bagger Dave’s as to the termination or expiration without renewal of the
Franchise Agreement, and Franchisee hereby releases the Landlord from any
liability for relying upon such notice and shall hold the Landlord harmless from
any and all liability to Lessee for any action Landlord may take in such
reliance.


4.           Notice.  Notice required by this Agreement shall be sent by
overnight, certified or registered mail to Bagger Dave’s at the following
address:


Bagger Dave’s Franchising Corporation
27680 Franklin Road
Southfield, Michigan  48034


with a copy to (which shall not be deemed notice):


Mark J. Burzych
Fahey Schultz Burzych Rhodes, PLC
4151 Okemos Road
Okemos, Michigan  48864
 
 
 

--------------------------------------------------------------------------------

 


Notice required by this Agreement shall be sent to Franchisee at the following
address:
Bill Zellmer
2024 Watson
Jackson, Missouri 63755


Notice required by this Agreement shall be sent to Landlord at the following
address:
_______________________________________________
_______________________________________________
_______________________________________________


Notice shall be deemed effective on the date received, and regardless of whether
the notice is signed for by the recipient, notice shall be deemed received 2
business days after mailing.  Parties may change the notice address by providing
written notice to the other parties of a change in such notice address.


5.           Execution of the Documents.  Franchisee hereby agrees to execute
any and all documents requested by Bagger Dave’s in order to fully exercise any
of the rights under the Real Estate Lease or this Conditional Assignment of
Lease.  If Franchisee shall not have executed any such document within the 3
days after having been so requested by Bagger Dave’s, Franchisee hereby appoints
any member or officer of Bagger Dave’s as its attorney-in-fact with the full
right and power to execute any and all such documents.  This power, coupled with
an interest, is given as security for the rights and privileges given to
Franchisee under this Agreement and the Franchise Agreement.


6.           Renewal, Extension or Amendment.  Any renewal or extension of the
Real Estate Lease, or any amendment to this Agreement or the Real Estate Lease
of any type, can only be made by a writing executed by all three parties to this
Agreement.


7.           Indemnification.  Franchisee shall indemnify and hold Bagger Dave’s
harmless from any and all liability that Bagger Dave’s may incur after the
effective date of the assignment of the Real Estate Lease arising under the
terms of that Real Estate Lease from Franchisee's acts or omissions occurring
prior to the effective date of the assignment, excluding only any liability
prior to the assignment that Bagger Dave’s agrees in writing to assume and from
which Bagger Dave’s agrees to hold Franchisee harmless.


8.           Miscellaneous.


A.           Use of Real Estate.  Landlord hereby agrees to and acknowledges
Franchisee's right to use and display Bagger Dave’s Trademarks as that term is
used in the Franchise Agreement, subject only to any limitations imposed by
Bagger Dave’s and any local, state or federal law.  Landlord agrees that it will
not limit Franchisee's right to use Bagger Dave’s Trademarks.  Landlord further
agrees to and acknowledges that the real estate subject to the Real Estate Lease
shall be used solely for the operation of a Bagger Dave’s Restaurant.  Landlord
agrees to notify Bagger Dave’s in the event that Franchisee begins to use real
estate in any other manner and Landlord shall consider such use as an event of
default.
 
 
 

--------------------------------------------------------------------------------

 


B.           Applicable Law.  This Agreement shall be construed according to the
laws of the state in which the premises are located.  If any provision, or
portion of a provision, of this Agreement is or shall become in conflict with
any applicable law, then the applicable law shall govern and such provision or
portion of a provision shall be automatically deleted and shall not be effective
to the extent that it is not in accordance with applicable law.  However, the
remaining terms and conditions of this Agreement shall remain in full force and
effect and no provision shall be deemed dependent upon any other provision
unless otherwise expressed in this Agreement.


C.           Entire Agreement.  This Agreement contains all of the terms and
conditions agreed upon by the parties, except for:  (i) the provisions of the
Real Estate Lease which are incorporated herein, and (ii) as between Bagger
Dave’s and Franchisee, the provisions of the Franchise Agreement and related
agreements.  The parties agree that all representations which have been made by
other parties that in any way are to be given effect herein are set forth in
this Agreement and the above-referenced documents.


D.           New Real Estate Lease.  It is hereby agreed that if the Real Estate
Lease is terminated or expires without renewal, and the Franchisee and Landlord
enter into a new lease arrangement, any such new real estate lease shall be
deemed to be the Real Estate Lease for purposes of this Conditional Assignment
of Lease thereby making it fully applicable to the new lease.


E.           Option to Purchase.  In the event Franchisee purchases the real
estate, Franchisee agrees to execute the Real Estate Option to Purchase in the
form then prescribed by Bagger Dave’s.


F.           Disputes.  Any dispute between the parties regarding this
Conditional Assignment of Lease, and any claim by either party that cannot be
amicably settled, shall be determined solely and exclusively by arbitration
under the then applicable Commercial Arbitration Rules of the American
Arbitration Association consistent with the Franchise Agreement.


This Conditional Assignment of Lease is executed this 17th day of November,
2011.
 
In the presence of:
 
BAGGER DAVE’S FRANCHISING CORPORATION


/s/ T. Michael Ansley        
By:    T. Michael Ansley
Its:    President & CEO

 

   
FRANCHISEE – BD’S RESTAURANT GROUP, LLC

/s/ Bill Zellmer           
By: Bill Zellmer
Its: Member

 

   
/s/ Lonnie Griggs          
By: Lonnie Griggs
Its: Member

 
 
 

--------------------------------------------------------------------------------

 
 
PRINCIPAL OWNER'S GUARANTY AND ASSUMPTION OF OBLIGATIONS


This Guaranty must be signed by the principal owners (referred to as
"Guarantor") of BD’S Restaurant Group, LLC (the "Franchisee") under the
Franchise Agreement dated 11/17/11, 2011 (the "Franchise Agreement") with Bagger
Dave’s Franchising Corporation ("Bagger Dave’s").


1.           Scope of Guaranty.  In consideration of and as an inducement to
Bagger Dave’s signing and delivering the Franchise Agreement, each Guarantor
signing this Guaranty personally and unconditionally: (a) guarantees to Bagger
Dave’s and its successors and assigns that the Franchisee will punctually pay
and perform each and every undertaking, agreement and covenant set forth in the
Franchise Agreement; and (b) agrees to be personally bound by, and personally
liable for the breach of each and every provision in the Franchise Agreement.


2.           Waivers.  Each Guarantor waives: (a) acceptance and notice of
acceptance by Bagger Dave’s of Guarantor=s obligations under this Guaranty; (b)
notice of demand for payment of any indebtedness or nonperformance of any
obligations guaranteed by Guarantor; (c) protest and notice of default to any
party with respect to the indebtedness or nonperformance of any obligations
guaranteed by Guarantor; (d) any right Guarantor may have to require that an
action be brought against the Franchisee or any other person as a condition of
Guarantor=s liability; (e) all rights to payments and claims for reimbursement
or subrogation which Guarantor may have against the Franchisee arising as a
result of Guarantor’s execution of and performance under this Guaranty; and (f)
all other notices and legal or equitable defenses to which Guarantor may be
entitled in Guarantor’s capacity as guarantor.


3.           Consents and Agreements.  Each Guarantor consents and agrees that
(a) Guarantor’s direct and immediate liability under this Guaranty are joint and
several; (b) Guarantor must render any payment or performance required under the
Franchise Agreement upon demand if the Franchisee fails or refuses punctually to
do so; (c) Guarantor=s liability will not be contingent or conditioned upon
Bagger Dave’s=s pursuit of any remedies against the Franchisee or any other
person; (d) Guarantor=s liability will not be diminished, relieved or otherwise
affected by any extension of time, credit or other indulgence which Bagger
Dave’s may from time to time grant to Franchisee or to any other person
including, without limitation, the acceptance of any partial payment or
performance or the compromise or release of any claims and no such indulgence
shall in any way modify or amend this Guaranty; and (e) this Guaranty will
continue and is irrevocable during the term of the Franchise Agreement and, if
required by the Franchise Agreement, after its termination or expiration.


4.           Enforcement Costs.  If Bagger Dave’s is required to enforce this
Guaranty in any judicial or arbitration proceeding or any appeals, Guarantor
must reimburse Bagger Dave’s for its enforcement costs.  Enforcement costs
include reasonable accountants', attorneys', attorney's assistants',
arbitrators' and expert witness fees, costs of investigation and proof of facts,
court costs, arbitration filing fees, other litigation expenses and travel and
living expenses, whether incurred prior to, in preparation for, or in
contemplation of the filing of any written demand, claim, action, hearing or
proceeding to enforce this Guaranty.
 
 
 

--------------------------------------------------------------------------------

 


5.           Effectiveness.  Guarantor=s obligations under this Guaranty are
effective on the effective date of the Franchise Agreement, regardless of the
actual date of signature.  Terms not otherwise defined in this Guaranty have the
meanings as defined in the Franchise Agreement.  This Guaranty is governed by
Michigan law and Bagger Dave’s may enforce its rights regarding it in the state
or federal courts in the State of Michigan.  Each Guarantor irrevocably submits
to the jurisdiction and venue of such courts.


Each Guarantor now sign and deliver this Guaranty effective as of the date of
the Franchise Agreement regardless of the actual date of signature.
 

PERCENTAGE OF OWNERSHIP
INTEREST IN FRANCHISEE
    GUARANTORS         /s/ Bill Zellmer                           
50%               
Bill Zellmer
224 Watson, Jackson, MO 63755
 
 
                              50%               
/s/ Lonnie Griggs        
Lonnie Griggs
110 Masterson, Jackson, MO 63755
 

 
DATE      11/17     , 20   11  
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT


I, personally and/or as an officer or partner of Franchisee, hereby acknowledge
having received the Bagger Dave’s Franchising Corporation Franchise Disclosure
Document at least 14 calendar days before this 17th day of November , 2011, the
day on which this Franchise Agreement was executed.  I hereby acknowledge that
at the time I received the Bagger Dave’s Franchising Corporation Franchise
Disclosure Document, it was complete in all material respects, including all
exhibits and attachments referenced therein.


Further, I hereby acknowledge having received a completed copy of the Bagger
Dave’s Franchising Corporation Franchise Agreement to which this Acknowledgment
is attached at least 7 calendar days before this date, there being no blanks or
spaces not completed therein, except for the date and signatures of the parties.
 
Executed on this 17th day of November, 2011.
 
BD’S LLC


By: /s/ Bill Zellmer         
   
 
 
Bill Zellmer, Member
       

 
Subscribed and sworn to before me, a Notary Public, this ______ day of
_________________, 2011.
 

   
_______________________, Notary Public
__________ County, State of                          
Acting in ____________________ County
My Commission Expires: ______________



By: /s/ Lonnie Griggs                                       
   
 
 
Lonnie Griggs, Member
       

 
Subscribed and sworn to before me, a Notary Public, this ______ day of
_________________, 2011.
 

   
_______________________, Notary Public
__________ County, State of                          
Acting in ____________________ County
My Commission Expires:                                   

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT AND
COVENANT NOT TO COMPETE
(Individual Owner)
 
This Confidentiality and Nondisclosure Agreement and Covenant Not to Compete is
entered into as of the date or dates set forth below by and between BD’S
Restaurant Group, LLC located at 2024 Watson, Jackson, Missouri 63755
(“Franchisee”) and Bagger Dave’s Franchising Corporation, located at 27680
Franklin Road, Southfield, Michigan 48034 (“Bagger Dave’s”), and Bill Zellmer,
located at 2024 Watson, Jackson, Missouri 63755, owner of Franchisee ("Owner").


WHEREAS, Bagger Dave’s is the Franchisor of “Bagger Dave’s Legendary Burger
Tavern™” Restaurants and has the authority to disclose and discuss all
information relating to the operations of a Restaurant (hereinafter referred to
as “Bagger Dave’s Business,” “Business,” or “Franchised Business”);


WHEREAS, confidential information will be disclosed to Franchisee and Owner; and


WHEREAS, such confidential information gives Bagger Dave’s and Franchisee and
Owner a competitive advantage over those who do not know it and who may compete
with Bagger Dave’s, its affiliates or its Franchisees by operating a
full-service, casual/fast casual restaurant with liquor license that offers
on-premises dining and carry out with a wide variety of menu items.  The
restaurant specializes in freshly made hamburgers and fries with superior
customer service to its clients (the “Restaurant”).


NOW, THEREFORE, in order to induce Bagger Dave’s to transmit the aforesaid
Information to it, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Franchisee and Owner hereby agrees
as follows:


1.           The term “Information” shall mean, but shall not be limited to, any
and all information concerning the Business, including but not limited to all
information contained in Bagger Dave’s Operations Manual, Training Manuals or
other Manuals provided to Owner by Bagger Dave’s, or Franchisee, all proprietary
software, memoranda, notes, disks, cost analysis, trademarks, copyrights, logos,
signage, blueprints, sketches, recipes, methods, processes, designs, plans,
property, reports and documents, Bagger Dave’s operational, manufacturing,
administrative, merchandising, marketing, costing, production and related
information, information concerning the business, operations and markets of
“Bagger Dave’s®” Restaurants, and all copies and extracts thereof, prepared by
or on behalf of Bagger Dave’s or any of its officers, employees, attorneys,
representatives, agents or consultants, which is disclosed to or acquired by
Owner directly or indirectly from Bagger Dave’s in the course of activities
related to the purchase and sale of a franchise of said Business, or which is
obtained by Owner through an inspection of any facility employing Information.


2.           Owner agrees to retain all Information in strict confidence and not
use it except as otherwise provided herein and Owner agrees not to claim any
right or interest in or to disclose Information to others.
 
 
 

--------------------------------------------------------------------------------

 


3.           Owner shall have the right to communicate Information to its
shareholders, officers, directors, members, Franchisee Designate, Operator,
Representative, managers, employees, agents, and its attorneys and other
representatives approved in advance by Bagger Dave’s to the extent necessary for
such person to perform his/her functions in the operation of the Restaurant.


4.           Owner agrees to cause any person to whom Information is disclosed
to maintain the strict confidentiality of such Information and cause such
persons to execute a written Confidentiality and Nondisclosure Agreement in a
form prescribed by Bagger Dave’s.


5.           In the event the relationship contemplated by the Franchise
Agreement between Franchisee and Bagger Dave’s terminates or expires without
renewal, then to such extent, Owner agrees not to use any of the Information to
own, operate or develop any business, competitive with or similar to the
Business.  Owner shall also return to Bagger Dave’s all Information supplied to
it by Bagger Dave’s pertaining to the business or Franchised Business, and shall
not retain any copies or other reproductions, or extracts thereof, prepared by
Franchisee or any of its officers, employees, attorneys, representatives or
consultants or Owner, in connection with the Restaurant.  Owner shall provide a
certificate to Bagger Dave’s that all of the foregoing have in fact been
destroyed.


6.           (a)           Owner  acknowledges that the Information disclosed to
Owner and all other aspects of the franchise system are highly valuable assets
of Bagger Dave’s, and Owner agrees that it shall not, without the prior written
consent of Bagger Dave’s (i) during the term of this Agreement, directly or
indirectly, including, without limitation, individually or in partnership or
jointly or in conjunction with any person, as principal, agent, shareholder or
in any other manner whatsoever, carry on, be engaged in or be concerned with or
interested in or advise, lend money to, guarantee the debts or obligations of,
or permit its name or any part thereof to be used or employed by any person or
entity engaged in or concerned with or interested in any business competitive
with or similar to the Restaurant unless such other business is operated
pursuant to a written license or other agreement with Bagger Dave’s, and (ii)
for a period of 5 years from the date of its termination or expiration without
renewal, directly or indirectly, including, without limitation, individually or
in partnership or jointly or in conjunction with any person, as principal agent,
shareholder or in any other manner whatsoever, carry on, be engaged in or be
concerned with or interested in or advise, lend money to, guarantee the debts or
obligations of, or permit its name or any part thereof to be used or employed by
any person or entity engaged in or concerned with or interested in any business
competitive with or similar to the Restaurant within 10 miles of the Restaurant
Location or any other Bagger Dave’s franchised Restaurant or corporate or
affiliate owned restaurant, unless such other business is operated pursuant to a
written license or other agreement with Bagger Dave’s.  Owner agrees to cause
all persons to whom it has disclosed such Information to execute a written
Covenant Not to Compete in a form prescribed by Bagger Dave’s.


(b)           Owner also acknowledges and agrees that if Owner should violate
the provisions of Section 6 of this Confidentiality and Nondisclosure Agreement
and Covenant not to Compete with respect to the operation of a competing
business following expiration or termination of this Confidentiality and
Nondisclosure Agreement and Covenant not to Compete, then the period for which
the prohibition stated therein shall be applicable shall be extended until five
(5) years following the date Owner ceases all activities that are in violation
of such provision.
 
 
 

--------------------------------------------------------------------------------

 


7.           Owner acknowledges that it will be difficult to measure accurately
the damages to Bagger Dave’s from any breach of Owner of the covenants and
restrictions set forth herein, that the injury to Bagger Dave’s from any such
breach would be incalculable and irremediable and the damages would not,
therefore in and of themselves, be an adequate remedy.  Owner therefore agrees
that in the event it shall breach or attempt to breach any of the terms of this
Agreement, Bagger Dave’s shall be entitled as a matter of right to obtain from
any court of competent jurisdiction an injunction (i) prohibiting Owner from any
further breaches of this Agreement; (ii) rescinding any action taken by Owner
contrary to the terms of this Agreement; and (iii) authorizing Bagger Dave’s to
recover from Owner any and all salaries, fees, commissions, income, profits or
other remuneration or gain which Owner may have received or to which it may have
become entitled to receive from or by reason of the conducting of any activity
in violation of the terms, conditions or covenants of this Agreement.  The
issuance of such an injunction will not prevent Bagger Dave’s from obtaining
such other relief as is appropriate under the circumstances, such as the award
of other monetary damages.


8.           This Agreement shall be governed in all respects, whether as to
validity, construction, capacity, performance or otherwise by the laws of the
State of Michigan.


9.           In the event any Paragraph or portion of any Paragraph in this
Agreement shall be determined to be invalid or unenforceable for any reasons,
such invalidity or unenforceability shall not affect the validity and
enforceability of the remaining valid and enforceable Paragraphs hereof, which
shall be construed as if such invalid or unenforceable Paragraph or Paragraphs
had not been inserted.






Signature Page to Follow
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year written below.
 


FRANCHISEE:
    BAGGER DAVE’S:             BD’S RESTAURANT GROUP, LLC    
BAGGER DAVE’S FRANCHISING CORPORATION
           
By: /s/ Bill Zellmer                                 
   
By: /s/ T. Michael Ansley                    
 
       Bill Zellmer
       Title:  Member
   
       T. Michael Ansley
       Title:  President & CEO
            Date:                  11/17/11                           
Date:                  11/17/11                         

 
By: /s/ Lonnie Griggs                           
       
       Lonnie Griggs
       Title:  Member

         
Dated:                 11/17/11                      
   
 
 


 